[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

eXHIBIT 10.2

STRATEGIC COLLABORATION AND LICENSE AGREEMENT

BETWEEN

VERTEX PHARMACEUTICALS INCORPORATED

AND

CRISPR THERAPEUTICS AG

June 6, 2019

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

STRATEGIC COLLABORATION AND LICENSE AGREEMENT

This STRATEGIC COLLABORATION AND LICENSE AGREEMENT (this “Agreement”) is entered
into as of June 6, 2019 (the “Execution Date”) by and between Vertex
Pharmaceuticals Incorporated (“Vertex”) and CRISPR Therapeutics AG
(“CRISPR”).  Vertex and CRISPR each may be referred to herein individually as a
“Party” or collectively as the “Parties.”

RECITALS

WHEREAS, CRISPR possesses certain Patents, Know-How, technology and expertise
with respect to the CRISPR/Cas System (as defined below);

WHEREAS, Vertex possesses expertise in developing and commercializing human
therapeutics;

WHEREAS, Vertex and CRISPR desire to enter into a strategic collaboration and
license agreement to enable Vertex to research, develop, manufacture and
commercialize products for the treatment of DMD and DM1 (each as defined below)
using gene editing [***], including the CRISPR/Cas System (as defined below);

WHEREAS, pursuant to this Agreement, CRISPR will perform certain DM1 guide
research activities related to initial guide work for DM1 in cells; and

WHEREAS, CRISPR will have the option to enter into a Co-Commercialization
Agreement (as defined below) with Vertex for all DM1 Products.

NOW, THEREFORE, in consideration of the respective covenants, representations,
warranties and agreements set forth herein, the Parties hereto agree as follows:

ARTICLE 1.

DEFINITIONS

For purposes of this Agreement, the following capitalized terms will have the
following meanings:

 

1.1.

“Acquisition Transaction” has the meaning set forth in Section 4.4.2.

 

1.2.

“Adverse Event” has the meaning set forth in the Applicable Law for such term
(or comparable term), and will generally mean any untoward medical occurrence in
a subject in any Clinical Trial who has received a product, medical device or
placebo, and which does not necessarily have a causal relationship with such
product, medical device or placebo, including any unfavorable and unintended
sign (including an abnormal laboratory finding), symptom or disease temporally
associated with the use of the applicable product, medical device or placebo,
whether or not related to such product, medical device or placebo.

 

1.3.

“Affiliate” means, as of any point in time and for so long as such relationship
continues to exist with respect to any Person, any other Person that controls,
is controlled by or is under common control with such Person.  A Person will be
regarded as in control of another Person if it (a) owns or controls more than
50% of the equity securities of the subject Person entitled to vote in the
election of directors (or, in the case of a Person that is not a corporation,
for the election of the corresponding managing authority); provided, however,
that the term “Affiliate” will not include subsidiaries or other entities in
which a Person owns a majority of the ordinary voting power necessary to elect a
majority of the board of directors or other

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

governing board, but is restricted from electing such majority by contract or
otherwise, until such time as such restrictions are no longer in effect, or
(b) possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies of an such Person (whether through
ownership of securities or other ownership interests, by contract or otherwise).

 

1.4.

“Agreement” has the meaning set forth in the Preamble.

 

1.5.

“Agreement Term” means the period commencing on the Effective Date and ending on
the expiration of this Agreement pursuant to Section 10.1, unless terminated
earlier as provided herein.

 

1.6.

“Alliance Manager” has the meaning set forth in Section 3.3.1.

 

1.7.

“Alternative Product” means any Product, other than a CRISPR Product, that is
Researched, Developed, Manufactured or Commercialized by Vertex or its
Affiliates or Sublicensees.

 

1.8.

“Applicable Law” means all applicable laws, statutes, rules, regulations and
other pronouncements having the effect of law of any federal, national,
multinational, state, provincial, county, city or other political subdivision,
agency or other body, domestic or foreign, including any applicable rules,
regulations, guidelines, or other requirements of the Regulatory Authorities
that may be in effect from time to time.

 

1.9.

“Approval Application” means a BLA, NDA or similar application or submission for
a Product filed with a Regulatory Authority in a country or group of countries
to obtain marketing approval for a biological or pharmaceutical product in that
country or group of countries.

 

1.10.

“Audited Party” has the meaning set forth in Section 6.9.

 

1.11.

“Auditing Party” has the meaning set forth in Section 6.9.

 

1.12.

“Available” has the meaning set forth in Section 1.33.

 

1.13.

“[***] Arbitration” means the arbitration process set forth in Schedule A.

 

1.14.

“[***] Expert” has the meaning set forth in Schedule A.

 

1.15.

“BLA” means a Biological License Application that is submitted to the FDA for
marketing approval for a Product pursuant to 21 C.F.R. § 601.2.

 

1.16.

“[***]” means, [***].

 

1.17.

“[***]” means [***].

 

1.18.

“Breaching Party” means the Party that is believed by the other Party to be in
material breach of this Agreement.

 

1.19.

“Business Day” means a Monday, Tuesday, Wednesday, Thursday or Friday that is
not a day on which banking institutions in Boston, Massachusetts are authorized
or obligated to close.

3

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

1.20.

“Calendar Quarter” means the respective periods of three consecutive calendar
months ending on March 31, June 30, September 30 or December 31, during the
Agreement Term, or the applicable part thereof during the first or last calendar
quarter of the Agreement Term.

 

1.21.

“Calendar Year” means any calendar year ending on December 31, or the applicable
part thereof during the first or last year of the Agreement Term.

 

1.22.

“cGMP” means current Good Manufacturing Practices as specified in the United
States Code of Federal Regulations, ICH Guideline Q7A, or equivalent laws,
rules, or regulations of an applicable Regulatory Authority at the time of
manufacture.

 

1.23.

“Change of Control” means, with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party that results in the voting
securities of such Party outstanding immediately prior thereto, or any
securities into which such voting securities have been converted or exchanged,
ceasing to represent more than 50% of the combined voting power of the surviving
entity or the parent of the surviving entity immediately after such merger or
consolidation, or (b) a transaction or series of related transactions in which a
Third Party, together with its Affiliates, becomes the beneficial owner of more
than 50% of the combined voting power of the outstanding securities of such
Party, or (c) the sale or other transfer to a Third Party of all or
substantially all of such Party’s business to which the subject matter of this
Agreement relates.  Notwithstanding the foregoing, with respect to CRISPR, the
term “Change of Control” will not include any sale of shares of capital stock of
CRISPR, in a single transaction or series of related transactions in which
CRISPR issues new securities solely to institutional investors for cash or the
cancellation or conversion of indebtedness or a combination thereof where such
transaction(s) are conducted primarily for bona fide equity financing
purposes.  

 

1.24.

“Clinical Trial” means a study in humans that is conducted in accordance with
GCP and is designed to generate data in support of an Approval Application.

 

1.25.

“Co-Commercialization Agreement” has the meaning set forth in Section 5.1.6(a).

 

1.26.

“Collaboration Agreement” means that certain Strategic Collaboration, Option and
License Agreement entered into as of October 26, 2015 by and between Vertex,
Vertex Pharmaceuticals (Europe) Limited, CRISPR Therapeutics, Inc., CRISPR,
CRISPR Therapeutics Limited, and TRACR Hematology LTD.

 

1.27.

“Combination Product” has the meaning set forth in Section 1.122.

 

1.28.

“Commercialize” or “Commercializing” means to market, promote, distribute, offer
for sale, sell, have sold, import, export or otherwise commercialize a product,
to conduct activities, other than Research, Development and Manufacturing, in
preparation for the foregoing activities, including obtaining Price Approval,
and to conduct post-Marketing Approval studies (including Clinical
Trials).  When used as a noun, “Commercialization” means any and all activities
involved in Commercializing.

 

1.29.

“Commercially Reasonable Efforts” means with respect to the efforts to be
expended by any Person, with respect to any objective, reasonable, diligent and
good faith efforts to accomplish such objective.  With respect to any objective
relating to the Research, Development or Commercialization of a Product,
“Commercially Reasonable Efforts” means [***] taking into account, without
limitation, with respect to each Product, [***] “Commercially Reasonable
Efforts” shall be [***].

4

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

1.30.

“Competitive Infringement” has the meaning set forth in Section 7.7.1.

 

1.31.

“Competitive Program” has the meaning set forth in Section 1.32.

 

1.32.

“Competitor” means [***] (each, a “Competitive Program”).

 

1.33.

“Confidential Information” means, with respect to each Party, all Know-How or
other information, including proprietary information (whether or not patentable)
regarding or embodying such Party’s technology, products, business information
or objectives, that is communicated in any way or form by or on behalf of the
Disclosing Party to the Receiving Party or its permitted recipients, prior to,
on or after the Execution Date, whether or not such Know-How or other
information is identified as confidential at the time of disclosure.  The terms
and conditions of this Agreement will be considered Confidential Information of
both Parties, with both Parties deemed to be the Receiving Party of such
Confidential Information.  Notwithstanding any provision of this Section 1.33 to
the contrary, Confidential Information does not include any Know-How or
information that: (a) was already known by the Receiving Party (other than under
an obligation of confidentiality to the Disclosing Party) at the time of
disclosure by or on behalf of the Disclosing Party; (b) was generally available
to the public or otherwise part of the public domain at the time of its
disclosure to the Receiving Party; (c) became generally available to the public
or otherwise part of the public domain after its disclosure to the Receiving
Party, other than through any act or omission of the Receiving Party in breach
of its obligations under this Agreement; (d) was disclosed to the Receiving
Party, other than under an obligation of confidentiality, by a Third Party who
had no obligation to the Disclosing Party not to disclose such information to
the Receiving Party; or (e) was independently discovered or developed by or on
behalf of the Receiving Party without the use of any Confidential Information
belonging to the Disclosing Party; provided, in connection with the foregoing
exclusions from protection, that specific Confidential Information shall not be
deemed to be known, generally available, in the public domain, disclosed,
independently discovered or developed (individually and collectively
“Available”), merely because broader or related information is Available, nor
shall combinations of elements or principles be considered to be Available
merely because individual elements thereof are Available.

 

1.34.

“[***]” has the meaning set forth in Section 4.6.1(b).

 

1.35.

“Control” or “Controlled” means with respect to any Know-How or Patent or other
data, information or Materials, possession of the ability by a Party or its
Affiliate(s) (whether by sole or joint ownership, license or otherwise, other
than pursuant to this Agreement) to grant, without violating the terms of any
agreement with a Third Party, a license, access or other right in, to or under
such Know-How or Patent or other data, information or
Materials.  Notwithstanding anything in this Agreement to the contrary, a Party
will be deemed to not Control any Patents or Know-How that are owned or
controlled by a Third Party described in the definition of “Change of Control,”
or such Third Party’s Affiliates (other than an Affiliate of such Party prior to
the Change of Control), (a) prior to the closing of such Change of Control,
except to the extent that any such Patents or Know-How were developed prior to
such Change of Control through the use of such Party’s technology, or (b) after
such Change of Control to the extent that such Patents or Know-How are developed
or conceived by such Third Party or its Affiliates (other than such Party) after
such Change of Control without using or incorporating such Party’s technology.

 

1.36.

“Cost Report” has the meaning set forth in Section 6.3.2.

5

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

1.37.

“Cover,” “Covered,” “Covering” or “Covers” means (a) as to a product and Patent,
that, in the absence of a license granted under, or ownership of, such Patent,
the making, using, keeping, selling, offering for sale or importation or
exportation of such product would infringe such Patent or, as to a pending claim
included in such Patent, the making, using, selling, offering for sale or
importation of such product would infringe such Patent if such pending claim
were to issue in an issued patent without modification and (b) as to any
Know-How and a Patent, that, in the absence of a license granted under, or
ownership of, such Patent, the use or practice of such Know-How would infringe
such Patent or, as to a pending claim included in such Patent, the use or
practice of such Know-How would infringe such Patent if such pending claim were
to issue in an issued patent without modification.

 

1.38.

“CREATE Act” means the Cooperative Research and Technology Enhancement Act of
2004, 35 U.S.C. § 103(c)(2)-(c)(3).

 

1.39.

“CRISPR” has the meaning set forth in the Preamble.

 

1.40.

“CRISPR Agreement Breach” has the meaning set forth in Section 10.2.3(a).

 

1.41.

“CRISPR Background Know-How” means any Know-How, other than Joint Program
Know-How and CRISPR Program Know-How, that (a) [***] and (b) [***].

 

1.42.

“CRISPR Background Patents” means any Patent, other than a Joint Program Patent,
CRISPR Program Patent or CRISPR Platform Technology Patent that (a) [***] and
(b) [***].  

 

1.43.

“CRISPR Breach Event” has the meaning set forth in Section 10.2.3(a).

 

1.44.

“CRISPR Indemnified Party” has the meaning set forth in Section 9.1.

 

1.45.

“CRISPR In-License Agreements” means (a) the agreements set forth on Schedule B
pursuant to which certain of the Licensed Technology Controlled by CRISPR or
CRISPR Affiliates as of the Execution Date was in-licensed or acquired by CRISPR
under the agreements with Third Party licensors or sellers (the “Existing CRISPR
Agreements”), and (b) [***].  

 

1.46.

“CRISPR Platform Technology Patents” means all Patents that are owned, used,
developed by, or licensed to CRISPR or its Affiliates, in each case, to the
extent Controlled by CRISPR or its Affiliates on the Effective Date or at any
time during the Agreement Term, claiming [***].  For the avoidance of doubt, the
CRISPR Platform Technology Patents (i) do not include [***] and (ii) include
[***].   

 

1.47.

“CRISPR Product” means any Product Researched, Developed, Manufactured or
Commercialized by Vertex or its Affiliates or Sublicensees that (i) is Covered
by a Valid Claim of the Specified Intellectual Property Rights or (ii) contains
an endonuclease that (x) is Covered by a Valid Claim of the Licensed Patents or
(y) embodies all or any part of the Licensed Technology.

 

1.48.

“[***] Patent” has the meaning set forth in Section 7.2.

 

1.49.

“CRISPR Program Breach” has the meaning set forth in Section 10.2.3(a).

 

1.50.

“CRISPR Program Know-How” has the meaning set forth in Section 7.1.2(a).

6

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

1.51.

“CRISPR Program Patents” has the meaning set forth in Section 7.1.2(a).

 

1.52.

“CRISPR Program Technology” has the meaning set forth in Section 7.1.2(a).

 

1.53.

“CRISPR/Cas System” means a clustered regularly interspaced short palindromic
repeats (CRISPR)/CRISPR-associated (Cas) protein system that comprises (a) [***]
and (b) [***].

 

1.54.

“Development” means all clinical and non-clinical research and development
activities conducted after filing of an IND for a product, including toxicology,
pharmacology test method development and stability testing, process development,
formulation development, delivery system development, quality assurance and
quality control development, statistical analysis, Clinical Trials (other than
post-Marketing Approval Clinical Trials), regulatory affairs, pharmacovigilance,
Clinical Trial regulatory activities and obtaining and maintaining Regulatory
Approval.  When used as a verb, “Develop” or “Developing” means to engage in
Development.

 

1.55.

“Disclosing Party” has the meaning set forth in Section 11.1.

 

1.56.

“Distracting Product” has the meaning set forth in Section 4.4.1.

 

1.57.

“Distributor” means a Third Party to whom Vertex grants a right to sell or
distribute a Product, that does not make payments to Vertex that are calculated
on the basis of a percentage of, or profit share on, such Third Party’s sales of
Products.

 

1.58.

“Divestiture” means, with respect to a Distracting Product, the sale, exclusive
license or other transfer by the applicable Party and its Affiliates of all of
their development and commercialization rights with respect to such Distracting
Product to a Third Party without the retention or reservation of any development
or commercialization obligation, interest or participation rights (other than
solely an economic interest or the right to enforce customary terms and
conditions contained in the relevant agreements effectuating such
transaction).  When used as a verb, “Divest” means to engage in a Divestiture.

 

1.59.

“DM1” means Myotonic Dystrophy Type 1.

 

1.60.

“DM1 Guide Research” means [***].  

 

1.61.

“DM1 Guide Research Plan” means the research plan setting forth the design,
optimization and research activities for the DM1 Guide Research.

 

1.62.

“DM1 Guide Research Plan Budget” has the meaning set forth in Section 2.1.1.

 

1.63.

“DM1 Guide Research Term” means the period of time beginning on the Effective
Date and ending upon the [***] anniversary thereof; provided that [***] may, in
its sole discretion, elect to terminate such DM1 Guide Research Term after the
[***] anniversary of the Effective Date on [***] days’ prior written notice to
[***]; and provided further, that, if [***] does not elect to terminate the DM1
Guide Research Term before such [***] anniversary and any DM1 Guide Research
activities under the DM1 Guide Research Plan are incomplete on such [***]
anniversary, [***] will, at [***] election, complete such activities, and the
DM1 Guide Research Term will be extended for up to [***] additional months to
complete such activities or such longer period as may be agreed upon by both
Parties.

7

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

1.64.

“DM1 Product” means a Product that is intended to treat, ameliorate or prevent
DM1 that is being Researched, Developed, Manufactured or Commercialized by
Vertex (or its Affiliates or Sublicensees) (subject to Section 5.1.6).

 

1.65.

“DM1 Program” means the program of Research, Development, Manufacturing and
Commercialization activities for DM1 Products conducted by Vertex (or its
Affiliates or Sublicensees) (subject to Section 5.1.6) pursuant to this
Agreement.

 

1.66.

“DM1 Program Data Package” means, with respect to the DM1 Program, a data
package containing [***].

 

1.67.

“DM1 Program Option” has the meaning set forth in Section 5.1.6(a).

 

1.68.

“DMD” means Duchenne Muscular Dystrophy.

 

1.69.

“DMD Product” means a Product that is intended to treat, ameliorate or prevent
DMD that is being Researched, Developed, Manufactured or Commercialized by
Vertex (or its Affiliates or Sublicensees).

 

1.70.

“DMD Program” means the program of Research, Development, Manufacturing and
Commercialization activities for DMD Products conducted by Vertex (or its
Affiliates or Sublicensees) pursuant to this Agreement.

 

1.71.

“DOJ” has the meaning set forth in Section 4.7.1.

 

1.72.

“Effective Date” means the later of (a) the Execution Date or (b) the fourth
Business Day after the Schedule Revision Date, provided that the Effective Date
shall not occur if either Party has exercised its termination right under
Section 10.2.1.

 

1.73.

“EMA” means the European Medicines Agency and any successor entity thereto.

 

1.74.

“European Commission” means the European Commission or any successor entity that
is responsible for granting Marketing Approvals authorizing the sale of
pharmaceuticals in the European Union.  

 

1.75.

“European Union” or “EU” means (a) the economic, scientific and political
organization of member states as it may be constituted from time to time, which
as of the Effective Date consists of Austria, Belgium, Bulgaria, Croatia, Czech
Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland,
Italy, Latvia, Lithuania, Luxembourg, Malta, The Netherlands, Poland, Portugal,
Romania, Slovakia, Slovenia, Spain, Sweden and the United Kingdom of Great
Britain and Northern Ireland and that certain portion of Cyprus included in such
organization, (b) any member country of the European Economic Area that is not
otherwise a member of the European Union, and (c) any country not otherwise
included in clauses (a) or (b) that participates in the unified filing system
under the auspices of the EMA.  For clarity, European Union will at all times be
deemed to include each of Italy, Germany, France, the United Kingdom and Spain.

 

1.76.

“Exclusive License” has the meaning set forth in Section 4.1.1.

 

1.77.

“Execution Date” has the meaning set forth in the preamble hereto.

8

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

1.78.

“Executive Officer Resolution Period” has the meaning set forth in Section
3.1.3.

 

1.79.

“Executive Officers” means the Chief Executive Officer of CRISPR, initially
Samarth Kulkarni, and the Chief Executive Officer of Vertex, initially Jeffrey
Leiden.

 

1.80.

“Existing CRISPR Agreement” has the meaning set forth in Section 1.45.

 

1.81.

“Exon” means, [***]

 

1.82.

“FDA” means the United States Food and Drug Administration and any successor
entity thereto.

 

1.83.

“FD&C Act” means the United States Federal Food, Drug, and Cosmetic Act, as
amended, and the rules and regulations promulgated thereunder.

 

1.84.

“Field” means the diagnosis, treatment or prevention of DMD or DM1 in humans.

 

1.85.

“First Commercial Sale” means with respect to a Product, the first sale of such
Product by Vertex, its Affiliate or its Sublicensee to a Third Party resulting
in Net Sales in a particular country after any required Marketing Approval for
the Product has been obtained in such country.

 

1.86.

“Force Majeure” means a condition, the occurrence and continuation of which is
beyond the reasonable control of a Party, including an act of God, voluntary or
involuntary compliance with any regulation, law or order of any government, war,
civil commotion, labor strike or lock-out, epidemic, flood, failure or default
of public utilities or common carriers, destruction of production facilities or
materials by fire, earthquake, storm or like catastrophe.

 

1.87.

“FTC” has the meaning set forth in Section 4.7.1.

 

1.88.

“FTE Rate” means, $[***]; provided that [***].

 

1.89.

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

1.90.

“GCP” means good clinical practices, which are the then-current standards for
Clinical Trials for pharmaceuticals, as set forth in the FD&C Act or other
Applicable Law, and such standards of good clinical practice as are required by
the Regulatory Authorities of the European Union and other organizations and
Governmental Authorities in countries for which the applicable Product is
intended to be Developed, to the extent such standards are not less stringent
than United States standards.

 

1.91.

“[***] Joint Program Know-How” has the meaning set forth in Section 7.1.2(d).

 

1.92.

“[***] Joint Program Patents” has the meaning set forth in Section 7.1.2(d).

 

1.93.

“[***] Joint Program Technology” has the meaning set forth in Section 7.1.2(d).

 

1.94.

“[***]” means [***].

9

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

1.95.

“Generic Product” means, with respect to a particular Product in a particular
country, a product on the market in such country commercialized by any Third
Party that is not a Sublicensee and that did not purchase such product in a
chain of distribution that included any of Vertex or its Affiliates or
Sublicensees, that (a) is approved by the applicable Regulatory Authority, under
any then-existing laws and regulations in the applicable country pertaining to
approval of generic or biosimilar biologic products, as a “generic” or
“biosimilar” version of such Product, which approval uses such Product as a
reference product and relies on or references pivotal safety or efficacy data in
the Approval Application for such Product or (b) otherwise meets the criteria
for constituting a “biosimilar” or “interchangeable” product pursuant to Section
351(k) of the Public Health Service Act (42 U.S.C. § 262(k)) or EMA Directive
2001/83/EC or any foreign equivalent thereof or successors thereto.

 

1.96.

“GLP” means the then-current good laboratory practice standards promulgated or
endorsed by the FDA as defined in 21 C.F.R. Part 58 or the successor thereto, or
comparable regulatory standards in jurisdictions outside of the United States,
to the extent such standards are not less stringent than United States
standards.

 

1.97.

“Governmental Authority” means any court, agency, department, authority or other
instrumentality of any national, state, county, city or other political
subdivision.

 

1.98.

“HSR” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

1.99.

“HSR Clearance Date” means the first date that (a) the waiting period (and any
extension thereof) applicable to the transactions contemplated by this Agreement
under HSR shall have expired or earlier been terminated; (b) no injunction
(whether temporary, preliminary or permanent) prohibiting consummation of the
transactions contemplated by this Agreement or any material portion hereof shall
be in effect; and (c) no judicial or administrative proceeding opposing
consummation of all or any part of this Agreement shall be pending.

 

1.100.

“IND” means any Investigational New Drug application, filed with the FDA
pursuant to Part 312 of Title 21 of the U.S. Code of Federal Regulations,
including any supplements or amendments thereto.  References herein to IND will
include, to the extent applicable, any comparable filings outside the United
States.

 

1.101.

“Indemnified Party” has the meaning set forth in Section 9.3.

 

1.102.

“Indemnifying Party” has the meaning set forth in Section 9.3.

 

1.103.

“Initiation” or “Initiate” means, with respect to any Clinical Trial, dosing of
the first human subject in such Clinical Trial.

 

1.104.

“Insolvency Event” has the meaning set forth in Section 10.2.5.

 

1.105.

“Joint Advisory Committee” or “JAC” has the meaning set forth in Section 3.1.1.

 

1.106.

“Joint Development Agreement” means that certain Joint Development and
Commercialization Agreement entered into as of December 12, 2017 by and between
Vertex, Vertex Pharmaceuticals (Europe) Limited, CRISPR Therapeutics, Inc.,
CRISPR, CRISPR Therapeutics Limited, and TRACR Hematology LTD.

10

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

1.107.

“Joint Program Know-How” means [***] Joint Program Know-How, [***] Joint Program
Know-How and Other Joint Program Know-How.

 

1.108.

“Joint Program Patents” means [***] Joint Program Patents, [***] Joint Program
Patents and Other Joint Program Patents.

 

1.109.

“Joint Program Technology” means [***] Joint Program Technology, [***] Joint
Program Technology and Other Joint Program Technology.

 

1.110.

“Know-How” means intellectual property, Materials, data, results, pre-clinical
and clinical protocols and data from studies and Clinical Trials, chemical
structures, chemical sequences, information, inventions, know-how, formulas,
trade secrets, techniques, methods, processes, procedures and developments,
whether or not patentable; provided that Know-How does not include Patents
claiming any of the foregoing.

 

1.111.

“Knowledge” means [***].

 

1.112.

“Liability” has the meaning set forth in Section 9.1.

 

1.113.

“Licensed Know-How” means [***].

 

1.114.

“Licensed Patents” means [***].

 

1.115.

“Licensed Technology” means, subject to Section 4.1.3 and Section 4.6.2, any and
all Licensed Patents and Licensed Know-How.  

 

1.116.

“Major Market Country” means any one of the following countries: [***].

 

1.117.

“Manufacture” or “Manufactured” or “Manufacturing” means activities directed to
making, having made, producing, manufacturing, processing, filling, finishing,
packaging, labeling, quality control testing and quality assurance release,
shipping or storage of a product.

 

1.118.

“Marketing Approval” means, with respect to a Product in a particular
jurisdiction, all approvals, licenses, registrations or authorizations necessary
for the Commercialization of such Product in such jurisdiction, including, with
respect to the United States, approval of an Approval Application for such
Product by the FDA and with respect to the European Union, approval of an
Approval Application for such Product by the European Commission.  For clarity,
Marketing Approval excludes Price Approval.

 

1.119.

“Materials” means all biological materials or chemical compounds arising out of
a Party’s activities under this Agreement or otherwise provided by a Party for
use by the other Party to conduct activities pursuant to this Agreement,
including Clinical Trial samples, cell lines, assays, viruses and vectors.

 

1.120.

“Milestone Payments” has the meaning set forth in Section 4.6.1(d).

 

1.121.

“NDA” means a new drug application that is submitted to the FDA for marketing
approval for a Product, pursuant to 21 C.F.R. § 314.3.

11

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

1.122.

“Net Sales” means the gross invoiced price for a Product sold by Vertex
(including sales generated from named patient and compassionate use programs and
excluding sales deferred for GAAP accounting purposes until such sales are
recognized), its Affiliates or Sublicensees (the “Selling Party”) to Third
Parties, less the following deductions from such gross amounts:

 

(a)

[***];

 

(b)

[***];

 

(c)

[***];

 

(d)

[***]; and

 

(e)

[***].

Generally, only items that are deducted from the Selling Party’s gross invoiced
sales price of Product(s), as included in the Selling Party’s published
financial statements and that are in accordance with GAAP, applied on a
consistent basis, will be deducted from such gross invoiced sales price for
purposes of the calculation of Net Sales.  However, compulsory payments required
by federal or state governments based upon sales volume or market share of
Product(s) (but for clarity excluding taxes on the Selling Party’s net income),
to the extent borne by the Selling Party, will be deducted from “Net Sales”
regardless of its classification in the Selling Party’s published financial
statements; provided that any such deduction will be limited to that share of
such compulsory payment proportional to the share of the total sales volume or
market share of the Selling Party used to compute the compulsory payment
represented by applicable Net Sales of Product(s).

A qualifying amount may be deducted only once regardless of the number of the
preceding categories that describe such amount.  If a Selling Party makes any
adjustment to such deductions after the associated Net Sales have been reported
pursuant to this Agreement, the adjustments and payment of any royalties due
will be reported with the next quarterly report.  Sales between or among Vertex,
its Affiliates and Sublicensees will be excluded from the computation of Net
Sales if such sales are not intended for end use, but Net Sales will include the
subsequent final sales to Third Parties by Vertex or any such Affiliates or
Sublicensees.  A Product will not be deemed to be sold if the Product is
provided free of charge to a Third Party in reasonable quantities as a sample
consistent with industry standard promotional and sample practices.  [***].

If a sale, transfer or other disposition with respect to a Product involves
consideration other than cash or is not at arm’s length, then the Net Sales from
such sale, transfer or other disposition will be calculated on the [***].

Solely for purposes of calculating Net Sales, if Vertex or its Affiliates or any
permitted Sublicensee sells a combination product containing both a Product and
one or more other therapeutically or prophylactically active ingredients or
delivery devices (whether combined in a single formulation or package, as
applicable, or formulated separately but packaged under a single label approved
by a Regulatory Authority and sold together for a single price) (a “Combination
Product”), Net Sales of such Combination Product for the purpose of determining
the payments due to CRISPR pursuant to this Agreement will be calculated by
multiplying actual Net Sales of such Combination Product as determined in the
first

12

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

paragraph of the definition of “Net Sales” by the fraction A/(A+B) where
[***].  The weighted average invoice prices referenced above will be calculated
with reference to the prevailing prices during the applicable Calendar Quarter
in those top selling countries that equate to [***]% of Net Sales of the
applicable Product in the Territory, with the prices weighted in the calculation
to reflect the actual relative sales value of the Product in each of the
countries to which the calculation relates.  If it is not possible to determine
the fraction A/(A+B) based on the criteria specified in the preceding sentence
(e.g., if a Product component is not sold separately), the Parties shall
determine Net Sales for the Product in such Combination Product in good faith by
mutual agreement [***].

 

1.123.

“[***]” has the meaning set forth in Section 4.6.1(a).

 

1.124.

“Non-Breaching Party” means the Party that believes the other Party is in
material breach of this Agreement.

 

1.125.

“[***]” has the meaning set forth in Section 4.6.1(d).

 

1.126.

“Non-Disclosing Party” has the meaning set forth in Section 11.5.3.

 

1.127.

“[***] Agreement” means that certain [***] Agreement entered into as of the
Execution Date by and between the Parties.

 

1.128.

“Other CRISPR-Vertex Agreement” means the Collaboration Agreement, the [***]
Agreement, the Joint Development Agreement, and any other agreement entered into
pursuant thereto or hereto between Vertex or any of its Affiliates, on the one
hand, and CRISPR or any of its Affiliates, on the other hand.

 

1.129.

“Other Joint Program Know-How” has the meaning set forth in Section 7.1.2(e).

 

1.130.

“Other Joint Program Patents” has the meaning set forth in Section 7.1.2(e).

 

1.131.

“Other Joint Program Technology” has the meaning set forth in Section 7.1.2(e).

 

1.132.

“Out-of-Pocket Costs” means, with respect to a Party, costs and expenses paid by
such Party to Third Parties (or payable to Third Parties and accrued in
accordance with GAAP), other than Affiliates or employees of such Party.

 

1.133.

“Outside Date” means (i) with respect to the DMD Program, the [***] anniversary
of the Execution Date and (ii) with respect to the DM1 Program, the [***]
anniversary of the Execution Date.

 

1.134.

“Party” or “Parties” has the meaning set forth in the Preamble.

 

1.135.

“Patent Coordinator” has the meaning set forth in Section 7.4.

 

1.136.

“Patent Costs” means the reasonable fees and expenses paid to outside legal
counsel, and filing, maintenance, disbursement and other reasonable
Out-of-Pocket Costs paid to Third Parties, in connection with the Prosecution
and Maintenance of Patents.

13

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

1.137.

“Patents” means the rights and interests in and to issued patents and pending
patent applications in any country, jurisdiction or region (including inventor’s
certificates and utility models), including all provisionals, non-provisionals,
substitutions, continuations, continuations-in-part, divisionals, renewals and
all patents granted thereon, and all reissues, reexaminations, extensions,
confirmations, revalidations, registrations and patents of addition thereof,
including patent term extensions and supplementary protection certificates,
international patent applications filed under the Patent Cooperation Treaty
(PCT) and any foreign equivalents to any of the foregoing.

 

1.138.

“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision or department or agency of a government.

 

1.139.

“Phase 1 Clinical Trial” means any Clinical Trial as described in 21 C.F.R.
§312.21(a), or, with respect to a jurisdiction other than the United States, a
similar Clinical Trial.

 

1.140.

“Pivotal Clinical Study” means a Clinical Trial that is intended (as of the time
the Clinical Trial is Initiated) to obtain sufficient data and results to
support the filing of an Approval Application.  

 

1.141.

“Price Approval” means, in any country where a Governmental Authority authorizes
reimbursement for, or approves or determines pricing for, pharmaceutical
products, receipt (or, if required to make such authorization, approval or
determination effective, publication) of such reimbursement authorization or
pricing approval or determination.

 

1.142.

“Proceeding” means an action, suit or proceeding.

 

1.143.

“Product” means any pharmaceutical product, medical therapy, preparation,
substance, or formulation comprising or employing, in whole or in part, (a)
components of a [***], or (b) the resulting modified human cells or tissue, or
another cell- or tissue-based product, or any other therapeutic product [***],
in each case ((a) and (b)), for use in the Field.

 

1.144.

“[***] Joint Program Know-How” has the meaning set forth in Section 7.1.2(c).

 

1.145.

“[***] Joint Program Patents” has the meaning set forth in Section 7.1.2(c).

 

1.146.

“[***] Joint Program Technology” has the meaning set forth in Section 7.1.2(c).

 

1.147.

“Program” means the DMD Program or the DM1 Program, as applicable.

 

1.148.

“Prosecution and Maintenance” or “Prosecute and Maintain” means, with regard to
a Patent, the preparing, filing, prosecuting and maintenance of such Patent, as
well as handling re-examinations, reissues and requests for patent term
adjustments with respect to such Patent, together with the conduct of
interferences, the defense of oppositions and other similar proceedings with
respect to the particular Patent.  For clarification, “Prosecution and
Maintenance” or “Prosecute and Maintain” will not include any other enforcement
actions taken with respect to a Patent.

 

1.149.

“Receiving Party” has the meaning set forth in Section 11.1.

14

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

1.150.

“Regulatory Approval” means the technical, medical and scientific licenses,
registrations, authorizations and approvals (including approvals of Approval
Applications, supplements and amendments, pre- and post- approvals, and labeling
approvals) of any Regulatory Authority, necessary for the Research, Development,
clinical testing, commercial manufacture, distribution, marketing, promotion,
offer for sale, use, import, export or sale of a pharmaceutical product in a
regulatory jurisdiction, including Marketing Approval.

 

1.151.

“Regulatory Authority” means, with respect to a country in the Territory, any
national (e.g., the FDA), supra-national (e.g., the European Commission, the
Council of the European Union, or the EMA), regional, state or local regulatory
agency, department, bureau, commission, council or other Governmental Authority
involved in the granting of Regulatory Approvals or Price Approvals for
pharmaceutical products in such country or countries.

 

1.152.

“Regulatory Filings” means, collectively: (a) all INDs, Approval Applications,
establishment license applications, Drug Master Files, applications for
designation as an “Orphan Licensed Product(s)” under the Orphan Drug Act, for
“Fast Track” status under Section 506 of the FD&C Act (21 U.S.C. § 356) or for a
Special Protocol Assessment under Section 505(b)(4)(B) and (C) of the FD&C Act
(21 U.S.C. § 355(b)(4)(B)) and all other similar filings (including counterparts
of any of the foregoing in any country or region in the Territory); (b) any
applications for Regulatory Approval or Price Approval and other applications,
filings, dossiers or similar documents submitted to a Regulatory Authority in
any country for the purpose of obtaining Regulatory Approval or Price Approval
from that Regulatory Authority; (c) all supplements and amendments to any of the
foregoing; and (d) any correspondence with Regulatory Authorities in connection
with any of the foregoing.

 

1.153.

“Research” means conducting research activities to discover and advance
products, including pre-clinical studies and optimization, but specifically
excluding Development and Commercialization.  When used as a verb, “Researching”
means to engage in Research.

 

1.154.

“Research Costs” means the costs and expenses that are actually incurred by or
on behalf of a Party and specifically identifiable or specifically allocable to
the Research activities conducted by such Party, including: (a) a Party’s and
its Affiliates fully absorbed internal costs with respect to such activities;
and (b) all Out-of-Pocket Costs incurred by a Party or its Affiliates, including
payments made to Third Parties with respect to such Research activities (except
to the extent that such costs have been included in internal costs).  [***]. All
other costs will be determined from the books and records of the applicable
Party and its Affiliates maintained in accordance with GAAP.

 

1.155.

“Residual Knowledge” means knowledge, techniques, experience and Know-How that
are (a) reflected in any Confidential Information owned or Controlled by the
Disclosing Party and (b) retained in the unaided memory of any authorized
representative of the Receiving Party after having access to such Confidential
Information.  A Person’s memory will be considered to be unaided if the Person
has not intentionally memorized the Confidential Information for the purpose of
retaining and subsequently using or disclosing it.  In no event, however, will
Residual Knowledge include any knowledge, techniques, experience and Know-How to
the extent (at any time, for such time) within the scope of any valid patent
claim owned or Controlled by the Disclosing Party.

15

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

1.156.

“Royalty Term” means, with respect to a Product in a country, the period
commencing on the First Commercial Sale of such Product in such country and
ending upon the later of: (a) the expiration of the last Valid Claim of a
Licensed Patent, [***] Patent or [***] Joint Program Patent that Covers such
Product in such country; (b) [***] years after the First Commercial Sale of such
Product in such country; or (c) expiration of all applicable regulatory
exclusivity periods, including data exclusivity, in such country with respect to
such Product.  

 

1.157.

“Schedule Revision Date” means the earlier of (a) the fifth day following the
HSR Clearance Date and (b) the day on or after the HSR Clearance Date on which
CRISPR provides to Vertex either (i) CRISPR’s supplemental or additional
schedules (if any) pursuant to the proviso in the first sentence of Section 8.2,
and a notice that no further supplemental, additional or updated schedules will
be provided, or (ii) instead of providing any such supplemental, additional or
updated schedules, a notice that no further supplemental, additional or updated
schedules will be provided.

 

1.158.

“Selling Party” has the meaning set forth in Section 1.122.

 

1.159.

“Setoff Amount” has the meaning set forth in Section 10.3.2.

 

1.160.

“[***]” has the meaning set forth in Section 10.3.3(a).

 

1.161.

“Specified Agreement No. 1” means [***].

 

1.162.

“Specified Agreement No. 2” means [***].

 

1.163.

“Specified Endonuclease Agreement” means [***].

 

1.164.

“Specified Intellectual Property Rights” means all rights, title and interest in
[***]; and any worldwide patents and patent applications claiming priority
thereto and all inventions covered or claimed by such patent applications
(together with all provisionals, non-provisionals, substitutions, continuations,
continuations-in-part, divisionals, renewals and all patents granted thereon,
and all reissues, reexaminations, extensions, confirmations, revalidations,
registrations and patents of addition thereof, including patent term extensions
and supplementary protection certificates, international patent applications
filed under the Patent Cooperation Treaty (PCT) and any foreign equivalents to
any of the foregoing).

 

1.165.

“Specified Third Party Intellectual Property” means[***].

 

1.166.

“Subcontractor” means, with respect to a Party, a consultant, subcontractor or
other vendor engaged by such Party or its Affiliates to perform activities under
this Agreement.

 

1.167.

“Sublicense” means, directly or indirectly, to sublicense, grant any other right
with respect to, or agree not to assert, any licensed right under any Patent,
Know-How or other intellectual property right.  When used as a noun,
“Sublicense” means any agreement to Sublicense.

 

1.168.

“Sublicensee” means an Affiliate or Third Party, other than a Distributor, to
whom Vertex (or any of its Affiliates or Sublicensees) sublicenses any of the
rights granted to Vertex hereunder during the Agreement Term.  For clarity, any
such Third Party will only be deemed a Sublicensee with respect to a given
Product if such Third Party directly or indirectly receives a grant of rights
from Vertex or any Affiliate thereof with respect to such Product.

16

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

1.169.

“Target” means [***] of which is associated with a human disease and which is to
be edited, [***] in order to treat, ameliorate or prevent such disease.

 

1.170.

“Targeting” means [***] a Target or [***] thereof; provided, that with respect
to [***], Targeting means [***].

 

1.171.

“Territory” means all countries of the world.

 

1.172.

“Third Party” means any Person other than Vertex, CRISPR or their respective
Affiliates.

 

1.173.

“Third Party Obligations” means any non-financial encumbrances, obligations,
restrictions, or limitations imposed by [***] that are required to be passed
through to a sublicensee and relate to a Product, including field or territory
restrictions, covenants, diligence obligations or limitations pertaining to
enforcement of intellectual property rights.

 

1.174.

“United States” or “U.S.” means the fifty states of the United States of America
and all of its territories and possessions and the District of Columbia.

 

1.175.

“Valid Claim” means a claim (a) of any issued, unexpired United States or
foreign Patent, which will not, in the country of issuance, have been donated to
the public, disclaimed, nor held invalid or unenforceable by a court of
competent jurisdiction in an unappealed or unappealable decision, or (b) of any
United States or foreign patent application, which will not, in the country in
question, have been cancelled, withdrawn or abandoned.  Notwithstanding the
foregoing, on a country-by-country basis, a patent application pending for more
than [***] years, or [***], will not be considered to have any Valid Claim for
purposes of this Agreement unless and until a patent meeting the criteria set
forth in clause (a) above with respect to such application issues.

 

1.176.

“Vertex” has the meaning set forth in the Preamble.

 

1.177.

“Vertex Background Know-How” means any Know-How, other than Joint Program
Know-How and Vertex Program Know-How, that [***].  

 

1.178.

“Vertex Background Patents” means any Patent, other than a Joint Program Patent
or Vertex Program Patent that [***].  

 

1.179.

“Vertex Indemnified Party” has the meaning set forth in Section 9.2.

 

1.180.

“Vertex Program Know-How” has the meaning set forth in Section 7.1.2(b).

 

1.181.

“Vertex Program Patents” has the meaning set forth in Section 7.1.2(b).

 

1.182.

“Vertex Program Technology” has the meaning set forth in Section 7.1.2(b).

 

1.183.

“Vertex Technology” means (a) the Vertex Background Know-How, (b) the Vertex
Background Patents, (c) the Vertex Program Technology and (d) Vertex’s interest
in any Joint Program Technology.  

17

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

ARTICLE 2.
DM1 GUIDE RESEARCH

 

2.1.

DM1 Guide Research Program.

 

2.1.1.

DM1 Guide Research Plan.  During the DM1 Guide Research Term, CRISPR will use
Commercially Reasonable Efforts to conduct the Research activities set forth in
the DM1 Guide Research Plan in accordance with the criteria and timeframes set
forth therein.  The DM1 Guide Research Plan will include, where applicable,
(a) a description of the process and criteria to be used by CRISPR to perform
the DM1 Guide Research, (b) projected timelines for activities under the DM1
Guide Research Plan, (c) a budget for activities under such DM1 Guide Research
Plan, which budget shall not exceed the amounts specified in the budget criteria
attached hereto as Schedule D-2 (the “DM1 Guide Research Plan Budget”), and
(d) decision points and associated criteria for the DM1 Guide Research.  The
initial DM1 Guide Research Plan is attached hereto as Schedule D-1.  The DM1
Guide Research Plan may only be amended by approval of a proposed amendment
thereto by the JAC, acting by consensus.  If the JAC cannot reach agreement on a
proposed amendment of the DM1 Guide Research Plan within [***] days of the date
that the JAC first considers such proposed amendment, such matter will be
escalated to the Executive Officers for resolution.  If the Executive Officers
do not reach agreement on whether to approve such proposed amendment within
[***] days of the escalation of such matter to the Executive Officers, such
proposed amendment of the DM1 Guide Research Plan will not take effect.

 

2.1.2.

Conduct of the Research.  CRISPR will, and will require its Affiliates and
Subcontractors to, comply with all Applicable Laws in its and their conduct of
the activities under the DM1 Guide Research Plan, including where appropriate
cGMP and GLP (or similar standards). CRISPR will dedicate such number of FTEs as
is reasonably required to perform the activities under the DM1 Guide Research
Plan. For the avoidance of doubt, the DM1 Guide Research shall not be conducted
in animals.

 

2.1.3.

Subcontractors.  CRISPR may engage one or more Subcontractors to perform any
work under DM1 Guide Research Plan with Vertex’s prior written consent, such
consent not to be unreasonably withheld, conditioned or delayed; provided that
[***] or (b) identified on Schedule E.  Each contract between CRISPR and a
Subcontractor will be consistent with the provisions of this Agreement
(including ARTICLE 7 and ARTICLE 11).  CRISPR will be responsible for the
effective and timely management of and payment of its Subcontractors.  The
engagement of any Subcontractor in compliance with this Section 2.1.3 will not
relieve CRISPR of its obligations under this Agreement or the DM1 Guide Research
Plan.  CRISPR will be solely responsible for any taxes, including income,
withholding, payroll, VAT, sales tax or the like, that arise from the use of a
Subcontractor.

 

2.1.4.

Briefing the JAC.  At each regularly scheduled meeting of the JAC, CRISPR will
provide reasonably detailed progress updates on activities conducted under the
DM1 Guide Research Plan along with a reasonable summary of data associated with
such Research activities, which updates and summaries will be provided to JAC
members at least [***] days in advance of any JAC meeting.  The agenda for
meetings of the JAC will be set by the JAC representatives.

18

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

2.1.5.

Research Costs.  Vertex will reimburse CRISPR for a portion of Research Costs
for DM1 Guide Research incurred by CRISPR in accordance with Section 6.3.  

 

2.1.6.

End of DM1 Guide Research Term.  Following the conclusion of the DM1 Guide
Research Term, [***] will have no further obligation to perform any additional
Research activities under this Agreement.

ARTICLE 3.

GOVERNANCE

 

 

3.1.

Joint Advisory Committee.  

 

3.1.1.

Formation.  Within [***] days after the Effective Date, the Parties will
establish a joint advisory committee (the “Joint Advisory Committee” or “JAC”)
to oversee and coordinate Research and Development activities under this
Agreement and perform such other duties specifically described in this
Agreement.  The JAC will be comprised of [***] representatives from each Party,
with one such representative having [***].  The JAC will conduct its
responsibilities hereunder in good faith and with reasonable care and
diligence.  The JAC will meet in person at least (i) once per Calendar Quarter
during the DM1 Guide Research Term and (ii) twice per Calendar Year in each
Calendar Year following the conclusion of the DM1 Guide Research Term, on such
dates and at such times and places as agreed to by the members of the JAC.  The
purpose of the JAC will be to provide a forum for information sharing relating
to Research and Development activities conducted pursuant to this Agreement,
including information pertaining to Manufacturing as it relates to such Research
and Development activities, including commercial scale-up.  The JAC will have no
decision-making authority except as expressly provided in Sections 2.1.1 and
3.1.2(e).  Each Party will be responsible for its own expenses relating to
attendance at or participation in JAC meetings.

 

3.1.2.

Responsibilities.  The JAC will:

 

(a)

review and discuss any amendments to the DM1 Guide Research Plan and the
corresponding DM1 Guide Research Plan Budget;

 

 

(b)

provide comments and recommendations to each Party with respect to the conduct
of activities under the DMD Program, the DM1 Program and the DM1 Guide Research;

 

 

(c)

provide a forum for the Parties to discuss the objectives and progress under the
DMD Program, the DM1 Program and the DM1 Guide Research, and to exchange and
review scientific information and data relating to the activities being
conducted thereunder;

 

 

(d)

provide a forum for the Parties to discuss any material Licensed Know-How
disclosed by CRISPR as described in Section 4.2.2;

 

 

(e)

determine [***]; and

 

 

(f)

perform such other duties as are specifically assigned to the JAC under this
Agreement.

19

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

 

3.1.3.

Third Party Expert Determination.  With respect to Section 3.1.2(e) above, if
the JAC cannot reach agreement within [***] days of the date that the JAC first
considers whether such criteria have been met, such matter will be escalated to
the Executive Officers for resolution.  If the Executive Officers do not reach
agreement within [***] days of the escalation of such matter to the Executive
Officers (the “Executive Officer Resolution Period”), then such dispute shall be
resolved by an independent expert selected mutually by the Parties (or, if the
Parties cannot agree on such an expert within [***] days following the Executive
Officer Resolution Period, each Party shall appoint an independent expert, and
such independent experts shall select a third independent expert, in which case,
the determination of the experts shall be made by a majority of such panel of
three experts).  Either Party may initiate expert determination by giving
written notice to the other Party.  The expert(s), once appointed, shall have no
ex parte communications with either Party concerning the expert determination or
the underlying dispute.  The Parties agree to cooperate fully in the expeditious
conduct of such expert determination and to provide the expert(s) with access to
all facilities, books, records, documents, information and personnel necessary
to make a fully informed decision in an expeditious manner.  Before issuing a
final decision, the expert(s) shall issue a draft report and allow the Parties
to comment on it, and shall thereafter issue a final, written, reasoned
decision.  The expert(s) shall endeavor to resolve the dispute within [***] days
(but no later than [***] days) after his, her or their appointment, taking into
account the circumstances requiring an expeditious resolution of the matter in
dispute.  The decision of the expert(s) shall be final and binding on the
Parties.  The costs of the expert determination shall be shared equally by the
Parties, regardless of the outcome of the determination.

 

3.1.4.

Discontinuation of the JAC.  The JAC will continue to exist until the first to
occur of [***].

 

3.2.

Other Committees.  The Parties may, by mutual agreement, form such other
committees or working groups as may be necessary or desirable to facilitate the
activities under this Agreement.  Any dispute arising from such committees or
working groups will be escalated to the JAC for resolution.

 

3.3.

Alliance Managers.  

 

3.3.1.

Appointment.  Within [***] days following the Effective Date each Party will
appoint (and notify the other Party of the identity of) a representative of such
Party to act as its alliance manager under this Agreement (each an “Alliance
Manager”).  Each Party may replace its Alliance Manager at any time by written
notice to the other Party.

 

3.3.2.

Specific Responsibilities.  The Alliance Managers may be, but will not be
required to be, members of the JAC.  The Alliance Managers will serve as the
primary contact point between the Parties for the purpose of providing each
Party with information regarding the other Parties’ activities pursuant to this
Agreement and will have the following responsibilities:

 

(a)

schedule meetings of the JAC and circulate draft written minutes from each
meeting within [***] days after each such meeting;

20

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

 

(b)

facilitate the flow of information and otherwise promote communication,
coordination and collaboration between the Parties;

 

 

(c)

coordinate the various functional representatives of each Party, as appropriate,
in developing and executing strategies and plans for Products;

 

 

(d)

provide a single point of communication for seeking consensus both internally
within the respective Party’s organization and between the Parties regarding key
strategy and planning issues;

 

 

(e)

coordinate and facilitate budget, finance and billing activities as overseen by
the JAC; and

 

 

(f)

perform such other functions as requested by the JAC.

ARTICLE 4.
LICENSE GRANTS; TECHNOLOGY TRANSFER

 

4.1.

License Grants.

 

4.1.1.

License Grant to Vertex.  Subject to the terms and conditions of this Agreement,
CRISPR hereby grants to Vertex and its Affiliates an exclusive (subject to
Section 5.1), royalty-bearing, license under CRISPR’s and its Affiliates’
interest in the Licensed Technology to Research, Develop, Manufacture, have
Manufactured, use, keep, sell, offer for sale, import, export and Commercialize
Products in the Field in the Territory (such license, the “Exclusive
License”).  

 

4.1.2.

Sublicensing.  Vertex may grant sublicenses through multiple tiers to one or
more Sublicensees of any and all rights granted to Vertex by CRISPR under the
Exclusive License; provided that Vertex, its Affiliates and its Sublicensees
shall only be permitted to grant a Sublicense to conduct any Commercialization
activities with respect to a Product [***] with CRISPR’s prior written consent,
such consent not to be unreasonably withheld, conditioned or delayed and
provided, further, that no such consent will be needed with respect to any
Sublicense (a) granted to a Third Party to conduct Commercialization activities
with respect to a Product in [***] (and not any other [***]), (b) granted to a
Distributor or other Third Party to conduct activities on Vertex’s or its
Affiliates’ or any Sublicensee’s behalf or (c) granted to a Third Party to
Manufacture Products on Vertex’s or its Affiliates’ or any Sublicensee’s
behalf.  Each such Sublicense will be subject and subordinate to, and consistent
with, the terms and conditions of this Agreement and will require such
Sublicensee to comply with all applicable terms of this Agreement and all Third
Party Obligations to the extent the provisions of such obligations or agreements
are specifically disclosed to Vertex in writing (or via electronic data room).
Vertex, and each Sublicensee that grants a further Sublicense, shall promptly
provide CRISPR with a copy of each fully executed Sublicense agreement that
includes any sublicense granted hereunder (which copy may be redacted to remove
provisions which are not necessary to monitor compliance with this Section
4.1.2); provided that, Vertex and its Sublicensees shall not be required to
provide CRISPR with a copy of any sublicense that is granted on a non-exclusive
basis to a Subcontractor solely to enable such Subcontractor to perform
Research, Development, Manufacturing or

21

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

Commercialization activities on behalf of and solely for the benefit of Vertex,
its Affiliates or any Sublicensee pursuant to this Agreement.  Vertex shall
remain primarily liable to CRISPR for the performance of all of Vertex’s
obligations under, and Vertex’s compliance with all provisions of, this
Agreement.

 

4.1.3.

License Conditions; Limitations.  Subject to Section 4.6, any rights and
obligations hereunder, including the rights granted pursuant to the Exclusive
License, are subject to and limited by any applicable Third Party Obligations to
the extent the provisions of such obligations or agreements are specifically
disclosed to Vertex in writing (or via electronic data room) (a) with respect to
Third Party Obligations existing as of the Execution Date, prior to the
Execution Date, and (b) with respect to Third Party Obligations arising after
the Execution Date, on or prior to the date on which such Third Party
Obligations arise.  Vertex may [***] any Third Party Patents and Know-How to
which such Third Party Obligations [***].  If Vertex does not [***] such Third
Party Patents and Know-How [***], such Third Party Patents and Know-How [***]
under this Agreement and Vertex will be subject to the Third Party Obligations
[***].

 

4.1.4.

Licenses to Improvements.  

 

(a)

License to CRISPR.  Subject to the terms and conditions of this Agreement,
Vertex hereby grants to CRISPR a perpetual, irrevocable, non-exclusive,
royalty-free, fully paid-up, worldwide, sublicensable, license to all
improvements or modifications to the CRISPR Platform Technology Patents, CRISPR
Background Patents (to the extent existing on the Effective Date or otherwise
claiming the CRISPR Background Know-How set forth on Schedule F), [***] or
CRISPR Background Know-How set forth on Schedule F (as may be supplemented by
mutual written agreement of the Parties from time to time), whether or not
patentable, that arise in the course of performing activities under this
Agreement, including Research, Development, Manufacturing or Commercialization
activities for a Product, that are Controlled by Vertex or its Affiliates to
make, have made, use, sell, keep, offer for sale, export and import products
(including Products to the extent permitted by this Agreement), subject to
Section 4.4.

 

(b)

License to Vertex.  Subject to the terms and conditions of this Agreement,
CRISPR hereby grants to Vertex a perpetual, irrevocable, non-exclusive,
royalty-free, fully paid-up, worldwide, sublicensable license to all
improvements or modifications to the Vertex Background Know-How or Vertex
Background Patents, whether or not patentable, that arise in the course of
performing activities under this Agreement, including the DM1 Guide Research,
that are Controlled by CRISPR or its Affiliates to make, have made, use, sell,
keep, offer for sale, export and import products (including Products).

 

4.1.5.

License to Enabling Vertex Technology.  Subject to the terms and conditions of
this Agreement, Vertex hereby grants to CRISPR a limited, non-exclusive,
royalty-free, fully paid-up, worldwide, sublicensable license to all Vertex
Technology, whether or not patentable, solely to the extent necessary for CRISPR
to perform its obligations under this Agreement.

22

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

4.2.

Technology Transfer.  

 

4.2.1.

Initial Transfer of Know-How and Materials.  With respect to any material
Licensed Know-How existing as of the Effective Date that is relevant to
activities in the Field, CRISPR will transfer to Vertex, within [***] days after
the Effective Date, (i) a copy of such Licensed Know-How in documented form
(whether held in paper or electronic format) and (ii) reasonable quantities of
tangible Materials that embody such Licensed Know-How, in each case ((i) and
(ii)), to the extent Controlled by CRISPR as of the Effective Date; provided
that [***].  

 

4.2.2.

[***].

 

4.2.3.

[***].

 

4.2.4.

Rights of Reference.  

 

(a)

To CRISPR.  Vertex hereby grants to CRISPR the right to rely upon and a right to
copy, access, and otherwise use, all Adverse Event information pertaining to
each Product (except for any Alternative Product that is not Covered by and does
not embody the Licensed Technology) as reasonably required in connection with
the Development and Commercialization of products (including the Products to the
extent permitted under the Co-Commercialization Agreement, if applicable), and
Vertex shall, if requested by CRISPR, provide a signed statement that CRISPR may
rely on, and the Regulatory Authority may access, in support of CRISPR’s
application for Regulatory Approval of such products.  

 

(b)

To Vertex.  CRISPR hereby grants to Vertex the right to rely upon and a right to
copy, access, and otherwise use, all Adverse Event information Controlled by
CRISPR with respect to any products that are Covered by or embody any of the
Licensed Technology, as reasonably required in connection with the Development
and Commercialization of Products, and CRISPR shall, if requested by Vertex,
provide a signed statement that Vertex may rely on, and the Regulatory Authority
may access, in support of Vertex’s application for Regulatory Approval of
Products.

 

4.3.

No Implied Licenses.  All rights in and to Licensed Technology not expressly
licensed or assigned to Vertex under this Agreement are hereby retained by
CRISPR or its Affiliates.  Except as expressly provided in this Agreement, no
Party will be deemed by estoppel or implication to have granted the other Party
any licenses or other right with respect to any intellectual property.

 

4.4.

Exclusivity.

 

4.4.1.

[***].

 

4.4.2.

[***]:

 

(a)

[***];

 

(b)

[***]

23

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

(c)

[***].  

[***].  

 

4.5.

Change of Control.  If there is a Change of Control of CRISPR, [***].

 

4.6.

[***] Agreements; Opt-Out.

 

4.6.1.

[***].  

 

(a)

Certain Licensed Technology [***] during the Agreement Term pursuant [***].  For
any [***] pursuant to which [***], CRISPR will use Commercially Reasonable
Efforts to ensure that [***] with the same [***] (including the right for Vertex
[***]) [***] would be [***] and [***] other potential or actual [***].  For
clarity, with respect to [***].  If CRISPR is [***], (i) CRISPR will so notify
Vertex, and the Parties will [***] and (ii) CRISPR will not [***].  

 

(b)

If [***] is contemplating [***], then, with respect to each [***] Vertex and
CRISPR shall negotiate in good faith towards an [***].  If the Parties are
unable to [***], such dispute shall be resolved in accordance with Schedule A.
Following determination of such equitable allocation in accordance with this
Section (b), [***] will reimburse [***] in accordance with Section 6.5 for any
amounts [***], and [***] shall be solely responsible for all other amounts paid
under and, other than the portion payable by [***] pursuant to such equitable
allocation, payable under [***].

 

(c)

If [***] is contemplating [***], then (1) [***] may request that [***] use, in
which case [***] shall use, Commercially Reasonable Efforts to [***], and such
request must be made to [***] in writing within [***] Business Days after the
disclosure described in Section 4.6.2(c)(i) is made to [***]; (2) [***] shall be
responsible for payment of [***] percent ([***]%) of any obligation due in
connection with [***]; and (3) all Know-How and Patents [***].  Notwithstanding
the foregoing, if [***] is unsuccessful in [***], [***] shall provide [***] with
prompt written notice thereof, and the provisions of Section 4.6.1(b) will
apply, provided that, notwithstanding clause (ii) of Section 4.6.1(b), [***]
will only have [***] Business Days after receipt of such written notice to elect
to [***].

 

(d)

If (i) [***], payment obligations arising thereunder shall be allocated as
follows:  (A) [***] shall be and remain responsible for payment of [***] percent
([***]%) of any obligations that are due in connection with [***]; (B) [***]
shall partially reimburse [***] for [***]  Except as expressly set forth in the
preceding sentence, [***] shall be solely responsible for all amounts payable
[***].  Notwithstanding anything to the contrary in this Agreement, the [***]
are hereby deemed to be [***], and any amounts payable thereunder shall be
treated in accordance with this Section 4.6.1(d).

 

4.6.2.

[***].  Notwithstanding Section 4.6.1, Vertex [***] with respect to one or more
[***] and, thereafter, [***].

24

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

4.7.

HSR Filings.

 

4.7.1.

Each of Vertex and CRISPR agrees to prepare and make appropriate filings under
HSR, and other antitrust requirements relating to this Agreement and the
transactions contemplated hereby as soon as reasonably practicable after the
Execution Date (but no later than [***] Business Days after the Execution Date),
and Vertex shall bear the filing fees associated with any HSR filing, but each
Party shall otherwise bear its own costs in connection with such filings.  The
Parties agree to cooperate in the antitrust clearance process and to furnish
promptly to the Federal Trade Commission (“FTC”), the Antitrust Division of the
Department of Justice (“DOJ”) and any other agency or authority, any information
reasonably requested by them in connection with such filings.  With respect to
the HSR and other filings made pursuant to this Section 4.7.1, each of Vertex
and CRISPR shall, to the extent practicable: (a) promptly notify the other Party
of any material communication to that Party from the FTC, the DOJ, or any other
agency or authority and, subject to Applicable Laws, discuss with and permit the
other Party to review in advance any proposed written communication to any of
the foregoing; (b) not agree to participate in any substantive meeting or
discussion with the FTC, the DOJ or any other agency or authority in respect of
any filings, investigation or inquiry concerning this Agreement unless it
consults with the other Party in advance and, to the extent permitted by such
the FTC, the DOJ or any other agency or authority, give the other Party the
opportunity to attend and participate thereat; and (c) furnish the other Party
with copies of all correspondence and communications (and memoranda setting
forth the substance thereof) between them and their Affiliates and their
respective representatives on the one hand, and the FTC, the DOJ or any other
agency or authority or members of their respective staffs on the other hand,
with respect to this Agreement.

 

4.7.2.

In furtherance of obtaining clearance for an HSR filing filed pursuant to this
Section 4.7, CRISPR and Vertex will use their respective Commercially Reasonable
Efforts to resolve as promptly as practicable any objections that may be
asserted with respect to this Agreement or the transactions contemplated by this
Agreement under any antitrust, competition or trade regulatory law.  In
connection with obtaining such HSR clearance from the FTC, the DOJ or any other
Governmental Authority, Vertex and its Affiliates will not be required to
(i) sell, divest (including through a license or a reversion of licensed or
assigned rights), hold separate, transfer or dispose of any assets, operations,
rights, product lines, businesses or interest therein of Vertex or any of its
Affiliates (or consent to any of the foregoing actions); or (ii) litigate or
otherwise formally oppose any determination (whether judicial or administrative
in nature) by a Governmental Authority seeking to impose any of the restrictions
referenced in clause (i) above.

 

4.7.3.

Other than the provisions of this Section 4.7, Section 8.1, Section 8.2,
Sections 8.3.1 through 8.3.6, ARTICLE 11, Section 10.2.1, Section 12.5, and
Section 12.11, and all definitions necessary to give effect to the foregoing
provisions, each of which shall each become effective on the Execution Date, the
rights and obligations of the Parties under this Agreement shall not become
effective until the Effective Date.

25

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

ARTICLE 5.
RESEARCH, DEVELOPMENT, MANUFACTURING AND COMMERCIALIZATION OF PRODUCTS

 

5.1.

Research and Development.

 

5.1.1.

Responsibility.  Except as otherwise provided in this Agreement, Vertex will be
solely responsible for, and will have sole and exclusive control over, the
Research and Development of Products.

 

5.1.2.

Subcontractors.  Vertex may engage one or more Subcontractors to perform its
Research or Development activities contemplated by this Agreement with respect
to Products.  Each contract between Vertex and a Subcontractor will be
consistent with the provisions of this Agreement (including ARTICLE 7 and
ARTICLE 11).  Vertex will be responsible for the effective and timely management
of and payment of its Subcontractors.  The engagement of any Subcontractor in
compliance with this Section 5.1.2 will not relieve Vertex of its obligations
under this Agreement.  Vertex will be solely responsible for any taxes,
including income, withholding, payroll, VAT, sales tax or the like, that arise
from the use of a Subcontractor.  

 

5.1.3.

Right of Observation.  Upon CRISPR’s reasonable request, Vertex will provide to
CRISPR the opportunity for up to [***] CRISPR personnel designated by CRISPR
(such that the normal business operations of Vertex are not interfered with) to
observe the material clinical and regulatory Development activities of Vertex
under the DMD Program, at locations designated by Vertex during normal business
hours and upon reasonable advanced notice, provided that such observation does
not (i) delay, interfere with or adversely affect the normal operations of
Vertex, or (ii) expose any such CRISPR personnel to any Confidential Information
of a Third Party that Vertex is prohibited from disclosing to such CRISPR
personnel.  To the extent that Development activities are conducted at locations
owned by a Vertex Sublicensee or Subcontractor, such right of observation shall
apply to such Sublicensee or Subcontractor locations to the extent permitted by
the applicable Sublicensee or Subcontractor agreement, and Vertex shall use good
faith efforts to obtain such permission in each such applicable Sublicensee or
Subcontractor agreement.

 

5.1.4.

Research and Development Diligence. Vertex (acting directly or through one or
more Affiliates or Sublicensees) will use Commercially Reasonable Efforts to
Research and Develop (a) [***], and (b) [***], in each case ((a) and (b)), in
all Major Market Countries.  [***]      

 

5.1.5.

Reporting. For so long as Vertex is conducting Research and/or Development
activities for the DMD Program or the DM1 Program, no later than [***] and [***]
of each Calendar Year, Vertex will provide CRISPR with a reasonably detailed
report regarding the status of Vertex’s Research and Development under such DMD
Program and DM1 Program.  Such reports may be provided to CRISPR in conjunction
with meetings and other communications between the representatives of Vertex and
CRISPR on the JAC.

26

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

5.1.6.

CRISPR Option Under DM1 Program.  

 

(a)

Option Exercise.  CRISPR shall have the option to enter into a worldwide
co-exclusive (with Vertex) co-development and co-commercialization agreement
(the “Co-Commercialization Agreement”) for all DM1 Products (the “DM1 Program
Option”), which option may be exercised by CRISPR by providing written notice of
such exercise to Vertex as described in this Section 5.1.6(a). Vertex shall give
CRISPR at least [***] days’ prior written notice of its intention to file the
first IND submission for a DM1 Product under the DM1 Program.  Following
CRISPR’s receipt of such written notice, CRISPR will have until [***] days after
the date of the first IND submission for a DM1 Product under the DM1 Program to
exercise the DM1 Program Option.  If CRISPR is interested in exercising the DM1
Program Option, CRISPR may, at any time during the period beginning [***] days
prior to the anticipated first IND submission for a DM1 Product under the DM1
Program and ending [***] Business Days after such IND submission (after Vertex
has given CRISPR written notice thereof), request the DM1 Program Data Package
by providing written notice to Vertex (the “DM1 Program Information Notice”),
and Vertex will deliver to CRISPR the DM1 Program Data Package within [***] days
of the date of such notice.  CRISPR shall have the right to issue a DM1 Program
Information Notice one time.  Within [***] Business Days after the first IND
submission for a DM1 Product under the DM1 Program, unless CRISPR has previously
exercised the DM1 Program Option, Vertex shall provide to CRISPR (a) if the DM1
Program Data Package has been previously delivered to CRISPR, a copy of such IND
or (b) if the DM1 Program Data Package has not been previously delivered to
CRISPR, the DM1 Program Data Package.  Unless CRISPR has previously exercised
the DM1 Program Option as provided in this Section, CRISPR must exercise the DM1
Program Option within [***] days after the date of the first IND submission for
a DM1 Product under the DM1 Program (provided that Vertex has given CRISPR
written notice of such submission), or CRISPR will be deemed to have irrevocably
waived its rights with respect to the DM1 Program Option.  During the period in
which CRISPR remains eligible to exercise the DM1 Program Option, CRISPR may
request, no more than once in each [***]-month period, that Vertex provide to
CRISPR a report setting forth the Research Costs (and, if applicable, expenses
relating to the Development of DM1 Products) incurred by or on behalf of Vertex
(and its Affiliates and Sublicensees, as applicable) as of the date of such
report, and estimated to be incurred by or on behalf of Vertex (and its
Affiliates and Sublicensees, as applicable) up to and including the date that is
[***] days after the date of the first IND submission for a DM1 Product under
the DM1 Program.  Vertex shall provide such report within [***] days after
receipt of CRISPR’s request.

 

(b)

Negotiation of Co-Commercialization Agreement.  In the event that CRISPR
exercises the DM1 Program Option, the Parties shall negotiate in good faith the
terms and conditions of the Co-Commercialization Agreement for a period of up to
[***] days following the exercise of such option, which terms and conditions
will be reasonable and customary for agreements of that type and will include:
[***].  For clarity, Vertex will continue to conduct and will be solely
responsible for, and continue to have sole and exclusive control over, the
Research, Development and Manufacture of DM1 Products during the aforementioned
[***]-day negotiation period and during the pendency of any matters referred for
resolution pursuant to Section 5.1.6(c), and Vertex will

27

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

not be obligated to change any plans with respect to any Phase 1 Clinical Trial
of a DM1 Product that are in effect at the time of CRISPR’s DM1 Program Option
exercise, as a result of such DM1 Program Option exercise.  Upon execution of
the Co-Commercialization Agreement by the Parties, DM1 Products will no longer
be Products under this Agreement.    

 

(c)

Escalation Procedure.  In the event the Parties, despite their good faith
negotiations, are unable to agree on the terms and conditions of the
Co-Commercialization Agreement before the end of the [***]-day negotiation
period referred to in Section 5.1.6(b), the Parties shall refer those terms and
conditions to which they have not mutually agreed to the Executive Officers, who
shall use reasonable efforts to reach agreement on such terms and
conditions.  If such Executive Officers are unable to reach consensus with
respect to such terms and conditions within [***] days after such referral, the
matter shall be referred for resolution in accordance with Schedule A, provided,
that CRISPR shall have the right at any time after such [***] day period to
withdraw its notice of exercise of the DM1 Program Option upon written notice to
Vertex, in which case the Parties shall have no further obligations with respect
to the negotiation of the Co-Commercialization Agreement.       

 

(d)

Economics Upon Execution.  Upon any execution by both Parties of the
Co-Commercialization Agreement, (i) Vertex shall promptly provide to CRISPR a
report setting forth the Research Costs (and, if applicable, expenses relating
to the Development of DM1 Products) incurred by Vertex (and its Affiliates and
Sublicensees, as applicable) prior to the execution of the Co-Commercialization
Agreement, and CRISPR shall, within [***] days of receiving such report,
reimburse Vertex for [***]% of such costs and (ii) Vertex’s obligation to pay
the milestone payments under Section 6.2 and Section 6.6.1 (to the extent the
corresponding milestone events have not been achieved) and the royalty payments
under Section 6.4 and Section 6.6.2 will terminate.  If the terms of this
Agreement conflict with the terms of the Co-Commercialization Agreement, the
terms of the Co-Commercialization-Agreement will control with respect to the DM1
Program and the terms of this Agreement will control with respect to all other
matters.

 

(e)

Effect of No Option Exercise.  In the event that CRISPR does not exercise the
DM1 Program Option, or if CRISPR withdraws its notice of exercise pursuant to
Section 5.1.6(c), then Vertex shall remain solely responsible for all
Development, Manufacturing and Commercialization activities of DM1 Products and
the economic provisions set forth in ARTICLE 6 shall apply with respect to any
and all DM1 Products.

 

5.2.

Regulatory Matters.

 

5.2.1.

Responsibilities.  Vertex or its designated Affiliates and Sublicensees will
have the sole authority to prepare and file Regulatory Filings, each in its own
name, and applications for Regulatory Approval and Price Approval for any and
all Products, and will have the sole responsibility for communicating with any
Regulatory Authority both prior to and following Regulatory Approval and Price
Approval, including all communications and decisions with respect to (a) pricing
of Products and (b) the negotiation of Product pricing with Regulatory
Authorities and other Third Parties.

28

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

5.2.2.

Ownership.  Ownership of all right, title and interest in and to any and all
Regulatory Filings, Regulatory Approvals and Price Approvals directed to any
Product in each country of the Territory will be held in the name of Vertex, its
Affiliate, designee or Sublicensee.

 

5.3.

Commercialization.  

 

5.3.1.

General.  Vertex will have sole and exclusive control over all matters relating
to the Commercialization of Products, except as may be otherwise provided in the
Co-Commercialization Agreement (as applicable).

 

5.3.2.

Commercial Diligence.  On a Major Market Country-by-Major Market Country basis,
following receipt of Marketing Approval and Price Approval, as applicable, for a
DMD Product or DM1 Product in the applicable Major Market Country, Vertex
(acting directly or through one or more Affiliates or Sublicensees) will use
Commercially Reasonable Efforts to Commercialize such DMD Product or such DM1
Product in such Major Market Country.

 

5.3.3.

Branding.  Vertex or its designated Affiliates or Sublicensees will select and
own all trademarks used in connection with the Commercialization of any and all
Products.  CRISPR will not use nor seek to register, anywhere in the world, any
trademark that is confusingly similar to any trademark used by or on behalf of
Vertex, its Affiliates or Sublicensees in connection with any Product.

 

5.3.4.

Reporting.  For so long as Vertex is conducting Commercialization activities
under the DMD Program or the DM1 Program, no later than [***] and [***] of each
Calendar Year, Vertex will provide CRISPR with a high-level report regarding the
status of Vertex’s Manufacturing and Commercialization activities conducted
since the previously provided report.

 

5.4.

Manufacturing.  Vertex will have the exclusive right to Manufacture and supply
Products either itself or through one or more Affiliates or Third Parties
selected by Vertex in its sole discretion.  The Parties may share information
relating to the Manufacture of Products, and other products to be commercialized
by CRISPR, to determine whether and how to leverage their respective
manufacturing efforts, but shall have no obligation hereunder to enter into an
agreement with respect thereto.

 

5.5.

Applicable Laws. Each Party will, and will require its Affiliates, Sublicensees
and Subcontractors to, comply with all Applicable Law in its and their Research,
Development, Manufacture and Commercialization of Products, including where
appropriate, cGMP, GCP and GLP (or similar standards).

 

5.6.

Exchange of Information.  Notwithstanding anything to the contrary in this
Agreement, Vertex will not be required to disclose to CRISPR any information
(including information regarding any Product) that Vertex is prohibited from
disclosing pursuant to Third Party confidentiality obligations, provided that,
if the DM1 Program Data Package would, absent the provisions of this Section
5.6, be required to contain any such information, Vertex may redact such
information from such DM1 Program Data Package solely to the minimum extent
necessary to comply with any such Third Party confidentiality obligations.

29

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

ARTICLE 6.
FINANCIAL PROVISIONS

 

6.1.

Up-Front Fee to CRISPR.  Within four Business Days following the Effective Date,
Vertex will pay CRISPR a one-time, non-refundable, non-creditable, up-front fee
of $175,000,000 payable by wire transfer of immediately available funds to an
account designated by CRISPR in writing.  

 

6.2.

Milestone Payments.  

 

6.2.1.

Development Milestones.  Subject to Section 6.6.1 with respect to Alternative
Products, Vertex will pay CRISPR the milestone payments set forth in this
Section 6.2.1 with respect to the first achievement by Vertex or any of its
Affiliates or Sublicensees of the applicable milestone event with respect to a
Product.  Each milestone payment set forth below is payable only once,
regardless of the number of Products that achieve the relevant milestone event
or the number of times a given Product achieves such milestone event such that,
(a) [***], and (b) [***].  

Milestone Event

[***]

[***]

[***]

[***]

[***]

1

[***]

 

 

 

[***]

2

[***]

 

 

 

[***]

3

[***]

[***]

[***]

[***]

[***]

4

[***]

[***]

[***]

[***]

[***]

5

[***]

[***]

[***]

[***]

[***]

6

[***]

[***]

[***]

[***]

[***]

7

[***]

[***]

[***]

[***]

[***]

 

[***].  

 

6.2.2.

Commercial Milestones.  Subject to Section 6.6.1 with respect to Alternative
Products, Vertex will pay CRISPR the milestone payments set forth in this
Section 6.2.2 with respect to the first achievement by Vertex or any of its
Affiliates or Sublicensees of the applicable milestone event with respect to a
Product. Each milestone payment set forth below is payable only once, regardless
of the number of Products that achieve the relevant milestone event or the
number of times a given Product achieves such milestone event such that, (a)
[***], and (b) [***].

 

Milestone Event

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

6.2.3.

Notice; Payment.  Vertex will provide CRISPR with written notice upon the
achievement by Vertex or any of its Affiliates or Sublicensees of each of the
milestone events set forth in Section 6.2.1 or 6.2.2, such notice to be
provided, (a) with respect to milestones under Section 6.2.1, within [***] days
after achievement, and (b) with respect to milestones under Section 6.2.2, [***]
for the Calendar Quarter in which such milestone is first achieved.  Following
receipt of such notice, CRISPR will promptly invoice Vertex for the applicable
milestone and Vertex will make the appropriate milestone payment within
[***] days after receipt of such invoice.  

30

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

6.3.

DM1 Guide Research Plan Costs.  

 

6.3.1.

DM1 Guide Research Plan Cost Share.  With respect to DM1 Guide Research
activities conducted pursuant to the DM1 Guide Research Plan by CRISPR, Vertex
will, subject to Section 6.3.3, be responsible for [***]% of such Research Costs
incurred by CRISPR.

 

6.3.2.

Research Cost Reports.  As soon as practicable, but in any event within
[***] Business Days after the end of each [***], CRISPR will provide Vertex with
a flash report estimating reimbursable Research Costs under the DM1 Guide
Research Plan, if any, incurred by it and its Affiliates during the just-ended
[***].  Within [***] calendar days after the end of each [***], CRISPR will
submit to Vertex an itemized report of such Research Costs, if any, incurred by
CRISPR and its Affiliates during such [***] (the “Cost Report”), including
reasonable supporting documentation.

 

6.3.3.

Reimbursement; Excess Costs.  Vertex will reimburse CRISPR for its share of the
Research Costs incurred under the DM1 Guide Research Plan, as set forth in
Section 6.3.1, in accordance with the DM1 Guide Research Plan Budget within
[***] days after its receipt of the applicable Cost Report.  If the Research
Costs for the DM1 Guide Research Plan exceed the DM1 Guide Research Plan Budget,
CRISPR may include such excess costs in the applicable Cost Report, and Vertex
will reimburse its share of such excess costs in accordance with Section 6.3.1,
to the extent such excess costs do not exceed [***]% of Vertex’s share of the
DM1 Guide Research Plan Budget in the applicable [***].  

 

6.4.

Royalties.

 

6.4.1.

Royalty Rates.  Subject to Sections 6.4.2, 6.4.3, 6.4.4 and 6.6.2, Vertex will
pay CRISPR royalties based on (i) the aggregate Net Sales of all DMD Products,
and (ii) the aggregate Net Sales of all DM1 Products (each of (i) and (ii)
measured separately for determining royalties below) sold by Vertex, its
Affiliates or Sublicensees in the Field in the Territory during a Calendar Year
at the rates set forth in the table below.  The obligation to pay royalties will
be imposed only once with respect to the same unit of a Product.

Calendar Year Net Sales (in Dollars) for DMD
Products or DM1 Products in the Territory

Royalty Rates as a Percentage (%) of the applicable portion of Net Sales

Portion of Calendar Year Net Sales up to and including $[***]

[***]%

Portion of Calendar Year Net Sales that exceeds $[***], up to and including
$[***]

[***]%

Portion of Calendar Year Net Sales that exceeds $[***], up to and including
$[***]

[***]%

Portion of Calendar Year Net Sales that exceeds $[***]

[***]%

 

 

6.4.2.

Royalty Term.  Vertex will pay royalties to CRISPR under this Section 6.4 on a
Product-by-Product and a country-by-country basis during the Royalty Term.  Upon
the expiration of the Royalty Term for a given Product in a given country, the
Exclusive License with respect to such Product will become fully-paid, perpetual
and irrevocable.

31

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

6.4.3.

[***] Generic Competition. If one or more Generic Products with respect to a
Product is marketed and sold in a given country by one or more Third Parties
during any Calendar Quarter during the Royalty Term and the [***] of such
Product sold during such Calendar Quarter have [***] relative to average
quarterly sales [***] of such Product in such country during the [***] Calendar
Quarters immediately prior to the Calendar Quarter during which such Generic
Product(s) was first marketed and sold in such country, then the Net Sales for
such Product in such country, on a Product-by-Product and country-by-country
basis, will thereafter be [***] the applicable royalties payable under
Section 6.4.1 for so long as such reduction in [***] persists.

 

6.4.4.

Third Party Licenses.  Vertex may [***] from the royalties payable to CRISPR
under this Section 6.4 [***] paid by Vertex under [***]; provided, however, that
in no event will the royalties that would otherwise be payable to CRISPR, as
reduced by Section 6.4.3 [***] under this Section 6.4.4; and provided further,
that Vertex will be entitled to [***] any amounts with respect to which Vertex
[***] pursuant to this Section 6.4.4 but [***] in this Section 6.4.4.  [***].  

 

6.4.5.

Royalty Reports.  During the Agreement Term, following the first sale of a
Product giving rise to Net Sales, within [***] days after the end of each
Calendar Quarter, Vertex will deliver a report to CRISPR specifying on a
Product-by-Product and country-by-country basis: (a) gross sales in the relevant
Calendar Quarter, (b) Net Sales in the relevant Calendar Quarter, including an
accounting of deductions applied to determine Net Sales; (c) a summary of the
then-current exchange rate methodology then in use by Vertex, and (d) royalties
payable on such Net Sales.  All royalty payments due under Section 6.4.1 or
Section 6.6.2 for each Calendar Quarter will be due and payable within
[***] days after Vertex’s delivery of the applicable report under this
Section 6.4.5.

 

6.4.6.

Flash Reports.  As soon as practicable, but in no event later than [***] days
from the last day of each Calendar Quarter, Vertex will provide CRISPR with a
flash report providing a good faith estimate of Net Sales accrued in the
preceding Calendar Quarter and the royalties payable to CRISPR on such Net Sales
on a Product-by-Product and country-by-country basis.  The flash report may be
based on forecasted numbers and it is understood that final reported Net Sales
for purposes of calculating the royalty owed under Section 6.4.1 or Section
6.6.2, as applicable, may vary.

 

6.5.

Payments Under CRISPR In-License Agreements.  Amounts payable by Vertex under
Section 4.6.1(b) or Section 4.6.1(d) will be due within [***] days of Vertex’s
receipt of an invoice therefore from CRISPR.  Subject to Section 9.1, any other
payment obligations arising under the CRISPR In-License Agreements as a result
of the Research, Development or Commercialization of a Product by Vertex, its
Affiliates and Sublicensees under this Agreement will be paid solely by CRISPR.

 

6.6.

Alternative Product Payments.  Notwithstanding anything in this Agreement to the
contrary, with respect to any Alternative Product, Vertex shall pay to CRISPR
the amounts set forth in Sections 6.6.1 and 6.6.2.

 

6.6.1.

Alternative Product Milestones.  Vertex shall pay to CRISPR an amount equal to
(a) [***]% of the Development milestones set forth in Section 6.2.1, and (b)
[***]% of the commercial milestones set forth in Section 6.2.2, in each case
((a) and (b)), upon the achievement of any milestone event set forth in
Section 6.2.1 or Section 6.2.2 by such Alternative Product, provided that: (i)
in the event that such Alternative

32

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

Product achieves a milestone event set forth in Section 6.2.1 or 6.2.2, as
applicable, that has already been achieved by a CRISPR Product, then the
milestones set forth in this Section 6.6.1 shall not apply and Vertex shall have
no further payment obligations with respect thereto, and (ii) in the event that
such Alternative Product is the first Product to achieve a milestone event set
forth in Section 6.2.1 or 6.2.2, as applicable, and such milestone event is
later achieved by a subsequent CRISPR Product, then upon the achievement of the
applicable milestone event by such subsequent CRISPR Product, Vertex shall pay
to CRISPR an amount equal to the remaining [***]% of such milestone payment such
that Vertex will have paid the full milestone payment set forth in Section 6.2.1
or 6.2.2, as applicable.  

 

6.6.2.

Alternative Product Royalties.  In the event that Vertex Commercializes an
Alternative Product in the Field during the Term, then for purposes of
determining royalties resulting from sales of such Alternative Product, pursuant
to Section 6.4.1, Net Sales of such Alternative Product shall be reduced by
[***]% of the actual Net Sales of such Alternative Product.  For the avoidance
of doubt, for purposes of calculating the applicable royalty tier set forth in
Section 6.4.1 for DMD Products or DM1 Products, as applicable, such tier shall
reflect the total aggregate Net Sales of all CRISPR Products in the applicable
Calendar Quarter and [***]% of the total Net Sales of all Alternative Products
such Calendar Quarter.  

 

(a)

[***] Generic Competition.  If one or more Generic Products with respect to an
Alternative Product is marketed and sold in a given country by one or more Third
Parties during any Calendar Quarter during the Royalty Term and the [***] of
such Alternative Product sold during such Calendar Quarter [***] relative to
average quarterly sales [***] of such Alternative Product in such country during
the [***] Calendar Quarters immediately prior to the Calendar Quarter during
which such Generic Product(s) was first marketed and sold in such country, then
the Net Sales for such Alternative Product in such country, on a
Product-by-Product and country-by-country basis, will thereafter [***] the
applicable royalties payable under Section 6.6.2 for so long as such reduction
in [***] persists.

 

(b)

Third Party Licenses.  Vertex may [***] from the royalties payable to CRISPR
under this Section 6.6.2 [***] paid by Vertex pursuant to [***]; provided,
however, that in no event will the royalties that would otherwise be payable to
CRISPR, as reduced by Section 6.6.2(a) [***] under this Section 6.6.2(b); and
provided further, that Vertex will be entitled to [***] any amounts with respect
to which Vertex [***] pursuant to this Section 6.6.2(b) but [***] in this
Section 6.6.2(b).

 

6.7.

Payment Method; Currency.  

 

6.7.1.

All payments under this Agreement will be paid in U.S. Dollars, by wire transfer
or ACH transfer to an account designated by CRISPR (which account CRISPR may
update from time to time in writing).

 

6.7.2.

If any amounts that are relevant to the determination of amounts to be paid
under this Agreement or any calculations to be performed under this Agreement
are denoted in a currency other than U.S. Dollars, then such amounts will be
converted to their U.S. Dollar equivalent using Vertex’s then-current standard
procedures and methodology, including its then-current standard exchange rate
methodology for the translation of foreign currency expenses into U.S. Dollars
or, in the case of Sublicensees, such similar methodology, consistently applied.

33

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

6.8.

Withholding Tax.  Where any sum due to be paid to CRISPR hereunder is subject to
any withholding or similar tax, Vertex will pay such withholding or similar tax
to the appropriate Governmental Authority and deduct the amount paid from the
amount then due CRISPR, in a timely manner and promptly transmit to CRISPR an
official tax certificate or other evidence of such withholding sufficient to
enable CRISPR to claim such payment of taxes.  The Parties agree to cooperate
with one another and use reasonable efforts to reduce or eliminate tax
withholding or similar obligations in respect of royalties, milestone payments,
and other payments made by Vertex to CRISPR under this Agreement.  CRISPR will
provide Vertex any tax forms that may be reasonably necessary in order for
Vertex not to withhold tax or to withhold tax at a reduced rate under an
applicable bilateral income tax treaty.  Each Party will provide the other with
reasonable assistance to enable the recovery, as permitted by Applicable Laws,
of withholding taxes, value added taxes, or similar obligations resulting from
payments made under this Agreement, such recovery to be for the benefit of the
Party bearing such withholding tax or value added tax.

 

6.9.

Records.  During the Agreement Term, Vertex will keep and maintain accurate and
complete records regarding Net Sales during the [***] preceding Calendar Years
and CRISPR will keep and maintain accurate and complete records regarding the
Research Cost covering the [***] preceding Calendar Years.  Upon [***] days
prior written notice from the other Party (the “Auditing Party”), the Party
required to maintain such records (as applicable, the “Audited Party”) will
permit an independent certified public accounting firm of internationally
recognized standing, selected by the Auditing Party and reasonably acceptable to
the Audited Party, to examine the relevant books and records of the Audited
Party and its Affiliates, as may be reasonably necessary to verify the royalty
reports submitted by Vertex in accordance with Section 6.4.5, or Research Cost
reported by CRISPR in accordance with Section 6.3, as applicable.  An
examination by the Auditing Party under this Section 6.9 will occur not more
than [***] in any Calendar Year and will be limited to the pertinent books and
records for any Calendar Year ending not more than [***] months before the date
of the request.  The accounting firm will be provided access to such books and
records at the Audited Party’s facility or facilities where such books and
records are normally kept and such examination will be conducted during the
Audited Party’s normal business hours.  The Audited Party may require the
accounting firm to sign a customary non-disclosure agreement before providing
the accounting firm access to its facilities or records.  Upon completion of the
audit, the accounting firm will provide both the Auditing Party and the Audited
Party a written report disclosing whether the reports submitted by Vertex, or
the Research Cost reported by CRISPR, as applicable, are correct or incorrect
and the specific details concerning any discrepancies.  No other information
will be provided to the Auditing Party.  If the report or information submitted
by the Audited Party results in an underpayment or overpayment, the Party owing
underpaid or overpaid amount will promptly pay such amount to the other Party,
and, if, as a result of such inaccurate report or information, such amount is
more than [***] of the amount that was owed the Audited Party will reimburse the
Auditing Party for the reasonable expense incurred by the Auditing Party in
connection with the audit.

 

6.10.

Late Payment.  Any payments or portions thereof due hereunder that are not paid
when due will accrue interest from the date due until paid at an annual rate
equal to [***] (or the maximum allowed by Applicable Law, if less).

34

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

ARTICLE 7.
INTELLECTUAL PROPERTY

 

7.1.

Ownership; Assignment.  For the avoidance of doubt, the rights and obligations
of the Parties under this ARTICLE 7 are subject to and limited by any applicable
Third Party Obligations to the extent the provisions of such obligations or
agreements are specifically disclosed to Vertex in writing (or via electronic
data room) (a) with respect to Third Party Obligations existing as of the
Execution Date, prior to the Execution Date, and (b) with respect to Third Party
Obligations arising after the Execution Date, on or prior to the date on which
such Third Party Obligations arise.

 

7.1.1.

CRISPR Technology and Vertex Technology.  As between the Parties, CRISPR will
own and retain all of its rights, title and interest in and to the CRISPR
Background Know-How, CRISPR Background Patents and CRISPR Platform Technology
Patents and Vertex will own and retain all of its rights, title and interest in
and to any Vertex Background Know-How and Vertex Background Patents, subject to
any assignments, rights or licenses expressly granted by one Party to the other
Party under this Agreement.

 

7.1.2.

Agreement Technology.

 

(a)

CRISPR Program Technology.  As between the Parties, CRISPR will be the sole
owner of any Know-How discovered, developed, invented or created solely by
CRISPR or its Affiliates or Third Parties acting on their behalf in connection
with activities under this Agreement, including CRISPR’s Research activities
under the DM1 Guide Research Plan (“CRISPR Program Know-How”) and any Patents
that cover or claim such Know-How (“CRISPR Program Patents” and together with
the CRISPR Program Know-How, the “CRISPR Program Technology”), but excluding,
for the avoidance of doubt, any [***] Patents, and will retain all of its
rights, title and interest thereto, subject to any assignment, rights or
licenses expressly granted by CRISPR to Vertex under this Agreement.  CRISPR
will promptly disclose to Vertex in writing, and will cause its Affiliates to so
disclose, the discovery, development, invention or creation of any CRISPR
Program Technology under this Agreement.  CRISPR will not take any action to
cause it not to Control all Know-How discovered, developed, invented or created
by CRISPR or its Affiliates or Third Parties acting on their behalf in
connection with Research activities under the DM1 Guide Research Plan.  

 

(b)

Vertex Program Technology.  As between the Parties, Vertex will be the sole
owner of any Know-How discovered, developed, invented or created solely by
Vertex or its Affiliates or Third Parties acting on their behalf in connection
with activities under this Agreement (“Vertex Program Know-How”) and any Patents
that cover or claim Vertex Program Know-How (“Vertex Program Patents” and
together with the Vertex Program Know-How, the “Vertex Program Technology”), and
will retain all of its rights, title and interest thereto, subject to any rights
or licenses expressly granted by Vertex to CRISPR under this Agreement.  Any
[***] Patents and Know-How assigned to Vertex under Section 7.2 will be
considered Vertex Program Patents and Vertex Program Know-How, respectively.

35

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

(c)

[***] Joint Program Technology.  Any Know-How discovered, developed, invented or
created jointly under this Agreement by both (i) Vertex, its Affiliates or Third
Parties acting on Vertex’s behalf and (ii) CRISPR, its Affiliates or Third
Parties acting on CRISPR’s behalf, while conducting activities under this
Agreement, to the extent [***] (“[***] Joint Program Know-How”), and any Patents
that [***] (“[***] Joint Program Patents,” and together with the [***] Joint
Program Know-How, the “[***] Joint Program Technology”), will be owned solely by
[***].  [***] will, and hereby does, assign to [***] or one or more of its
designated Affiliates, [***] ownership interest in all [***] Joint Program
Patents.  Within [***] days after [***] written request, [***] will take all
actions and provide [***] with all reasonably requested assistance to effect
such assignment and will execute any and all documents necessary to perfect such
assignment.    

 

(d)

[***] Joint Program Technology.  Any Know-How discovered, developed, invented or
created jointly under this Agreement by both (i) Vertex, its Affiliates or Third
Parties acting on Vertex’s behalf and (ii) CRISPR, its Affiliates or Third
Parties acting on CRISPR’s behalf, while conducting activities under this
Agreement, to the extent [***] (“[***] Joint Program Know-How”), and any Patents
that [***] (“[***] Joint Program Patents,” and together with the [***] Joint
Program Know-How, the “[***] Joint Program Technology”), will be owned solely by
[***].  [***] will, and hereby does, assign to [***] or one or more of its
designated Affiliates, [***] ownership interest in all [***]Joint Program
Patents.  Within [***] days after [***] written request, [***] will take all
actions and provide [***] with all reasonably requested assistance to effect
such assignment and will execute any and all documents necessary to perfect such
assignment.  Any Patents assigned to [***] under this Section 7.1.2(d) will be
included in [***].  In addition, [***] hereby grants to [***] a perpetual,
irrevocable, non-exclusive, royalty-free, fully paid-up, worldwide,
sublicensable (through multiple tiers), license to all [***] Joint Program
Technology for any use.

 

(e)

Other Joint Program Technology.  Any Know-How discovered, developed, invented or
created jointly under this Agreement by both (i) Vertex, its Affiliates or Third
Parties acting on Vertex’s behalf and (ii) CRISPR, its Affiliates or Third
Parties acting on CRISPR’s behalf, while conducting activities under this
Agreement, that is not [***] Joint Program Know-How or [***] Joint Program
Know-How (the “Other Joint Program Know-How”), and any Patents that solely claim
or cover such Other Joint Program Know-How (the “Other Joint Program Patents,”
and together with the Other Joint Program Know-How, the “Other Joint Program
Technology”), will [***] including all rights, title and interest thereto,
subject to any assignment, rights or licenses expressly granted by one Party to
the other Party under this Agreement.  Except as expressly provided in this
Agreement, neither Party will have any obligation [***] with respect to, or to
[***], Other Joint Program Technology by reason of [***] thereof, and each Party
[***] the laws of any jurisdiction [***].  If such [***], each Party
[***].  Notwithstanding the foregoing, if either Party [***] such Other Joint
Program Technology, it shall [***] the other Party, such [***].

36

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

(f)

Disclosure of Joint Program Technology.  Each Party will promptly disclose to
the other Party in writing, and will cause its Affiliates to so disclose, the
discovery, development, invention or creation of any Joint Program Technology
under this Agreement.

 

7.2.

Assignment of [***] Patents to [***].  Within [***] days following the Effective
Date, [***] will, and hereby does, assign to [***] or one or more of its
designated Affiliates [***] ownership interest in any Patents that are [***] and
that [***] (each such Patent, a “[***] Patent”), as of the Effective Date and as
set forth on Schedule G.  During the Agreement Term, [***] will, and hereby
does, assign to [***] or one or more of its designated Affiliates [***]
ownership interest in any Know-How [***], and for the avoidance of doubt, [***]
will not have the right to file any Patents on any such Know-How prior to or
following such assignment to [***].  [***] will have no further right to control
any aspect of the Prosecution and Maintenance of any [***] Patents that have
been assigned to [***] pursuant to this Section 7.2.  [***] will take all
actions and provide [***] with all reasonably requested assistance to effect
such assignment and will execute any and all documents necessary to perfect such
assignment.  Any Patents and Know-How assigned to [***] under this Section 7.2
will be considered [***].  With respect to any Know-How Controlled by [***] that
pertains [***], if [***] Prosecutes and Maintains any Patents that [***], [***]
will use reasonable efforts to Prosecute and Maintain such Patents so as to
create [***] Patents that are separate from Patents that [***], or that [***],
and [***] will, and hereby does, assign to [***] or one or more of its
designated Affiliates such [***] Patents.

 

7.3.

Prosecution and Maintenance of Patents.  The Parties hereby agree as follows
with respect to the Prosecution and Maintenance of certain Patents, subject, in
each case, to Third Party Obligations:

 

7.3.1.

CRISPR Platform Technology Patents.  Anything herein to the contrary
notwithstanding, and subject to Section 7.3.5, CRISPR will control and be
responsible for all aspects of the Prosecution and Maintenance of the CRISPR
Platform Technology Patents.

 

7.3.2.

CRISPR Patents. CRISPR will control and be responsible for all aspects of the
Prosecution and Maintenance of CRISPR Background Patents, CRISPR Program Patents
and [***] Joint Program Patents.  CRISPR will use Commercially Reasonable
Efforts to Prosecute and Maintain all CRISPR Background Patents, CRISPR Program
Patents and [***] Joint Program Patents.  

 

7.3.3.

Vertex Patents.  Vertex will control and be responsible for all aspects of the
Prosecution and Maintenance of all Vertex Background Patents, Vertex Program
Patents and [***] Joint Program Patents.

 

7.3.4.

Other Joint Program Patents.  The Parties will discuss and agree upon an
allocation of responsibility for the Prosecution and Maintenance of the Other
Joint Program Patents.

37

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

7.3.5.

Other Matters Pertaining to Prosecution and Maintenance of Patents.

 

(a)

CRISPR will keep Vertex informed through its Patent Coordinator as to material
developments with respect to the Prosecution and Maintenance of the CRISPR
Platform Technology Patents, CRISPR Background Patents, CRISPR Program Patents
and any applicable Joint Program Patents.  Without limiting the foregoing,
solely with respect to CRISPR Program Patents and any applicable Joint Program
Patents, CRISPR will (i) provide Vertex with copies of any office actions or
office action responses or other correspondence that CRISPR provides to or
receives from any patent office, including notice of all interferences,
reissues, re-examinations, or oppositions, and all patent-related filings, and
(ii) provide Vertex the timely opportunity to have reasonable input into the
strategic aspects of such Prosecution and Maintenance activities.

 

(b)

If, during the Agreement Term, CRISPR intends to abandon a CRISPR Program
Patent, or any applicable Joint Program Patent Covering a Product that CRISPR is
responsible for Prosecuting and Maintaining in a particular country, then CRISPR
will notify Vertex of such intention at least [***] days before such Patent will
become abandoned, and Vertex will have the right, but not the obligation, to
assume responsibility for the Prosecution and Maintenance thereof at its own
expense with counsel of its own choice.

 

7.4.

Patent Coordinators.  Each Party will appoint a patent coordinator reasonably
acceptable to the other Party (each, a “Patent Coordinator”) to serve as such
Party’s primary liaison with the other Party on matters relating to the
Prosecution and Maintenance and enforcement of Licensed Patents and Joint
Program Patents.  The Patent Coordinators (or their designees) will meet in
person or by means of telephone or video conference at least once each Calendar
Quarter during the Agreement Term. Each Party may replace its Patent Coordinator
at any time by providing notice in writing to the other Party.  The initial
Patent Coordinators will be:

For Vertex: [***]

For CRISPR:  [***]

 

7.5.

Patent Costs.  Patent Costs arising after the Effective Date will be borne by
Party responsible for the Prosecution and Maintenance of the applicable Patent
under this Agreement, except as otherwise set forth in the Co-Commercialization
Agreement.

 

7.6.

Defense of Claims Brought by Third Parties.  If a Third Party initiates a
Proceeding against either Party claiming a Patent owned by or licensed to such
Third Party is infringed by the Research, Development, Manufacture or
Commercialization of a Product, each Party that is named as a defendant in such
Proceeding will have the right to defend itself in such Proceeding.  The other
Party will reasonably assist the defending Party in defending such Proceeding
and cooperate in any such litigation at the request and expense of the defending
Party.  The defending Party will provide the other Party with prompt written
notice of the commencement of any such Proceeding and will keep the other Party
apprised of the progress of such Proceeding and will promptly furnish the other
Party with a copy of each communication relating to the alleged infringement
that is received by such Party.  If both Parties are named as defendants in any
Proceeding, both Parties may defend such Proceeding and the Parties will
reasonably cooperate with respect to such defense.

38

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

7.7.

Enforcement of Patents Against Competitive Infringement.

 

7.7.1.

Duty to Notify of Competitive Infringement.  If either Party learns of an
infringement, unauthorized use, misappropriation or threatened infringement by a
Third Party with respect to any Licensed Patents by reason of the making, using,
offering to sell, selling or importing of (a) a product containing a [***] or
(b) the resulting [***] made by such [***] in the Field (a “Competitive
Infringement”) or any other infringement, unauthorized use, misappropriation or
threatened infringement by a Third Party with respect to any CRISPR Platform
Technology Patent, such Party will promptly notify the other Party in writing
and will provide such other Party with available information regarding such
Competitive Infringement or other infringement.

 

7.7.2.

Infringement Proceeding.  Vertex will have the first right, but not the
obligation, to institute, prosecute, and control a Proceeding with respect to
any Competitive Infringement by counsel of its own choice at its own expense,
and CRISPR will have the right, at its own expense, to be represented in that
action by counsel of its own choice; provided that in such Proceeding, Vertex
shall reasonably consider CRISPR’s comments with respect to which Patents to
seek to enforce against such infringing party, taking into consideration the
overall value of the Patents Covering the relevant Product to CRISPR and its
licensees.  If Vertex fails to initiate a Proceeding within a period of [***]
after written notice of such Competitive Infringement is first provided by a
Party under Section 7.7.1, CRISPR will have the right to initiate and control a
Proceeding with respect to such Competitive Infringement by counsel of its own
choice, and Vertex will have the right to be represented in any such action by
counsel of its own choice at its own expense; provided that if Vertex notifies
CRISPR during such [***] period that it is electing in good faith not to
institute any Proceeding against such Competitive Infringement for strategic
reasons intended to maintain the commercial value of the relevant Patent and any
Product Covered thereby, CRISPR will not have the right to initiate and control
any Proceeding with respect to such Competitive Infringement.  Notwithstanding
anything to the contrary contained herein, CRISPR will at all times have the
sole right to institute, prosecute, and control any Proceeding under this
Section 7.7.2 to the extent involving any CRISPR Platform Technology Patents but
will (a) keep Vertex reasonably apprised of the progress of such Proceeding,
(b) reasonably consider Vertex’s comments with respect to the conduct of such
Proceeding and (c) not enter a settlement, consent judgment or other voluntary
final disposition of a Proceeding that disclaims, limits the scope of, admits
the invalidity or unenforceability of, or grants a license, covenant not to sue
or similar immunity that has an adverse effect on Vertex’s rights hereunder with
respect to a CRISPR Platform Technology Patent without Vertex’s prior written
consent, not to be unreasonably withheld, conditioned or delayed.  

 

7.7.3.

Joinder.

 

(a)

If a Party initiates a Proceeding in accordance with this Section 7.7 or Section
7.8 the other Party agrees to be joined as a party plaintiff where necessary and
to give the first Party reasonable assistance and authority to file and
prosecute the Proceeding.  Subject to Section 7.7.4, the costs and expenses of
each Party incurred pursuant to this 7.7.3 will be borne by the Party initiating
such Proceeding.  CRISPR agrees to use Commercially Reasonable Efforts to cause
Third Parties to be joined as a party plaintiff where necessary.

39

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

(b)

If one Party initiates a Proceeding in accordance with this Section 7.7, the
other Party may join such Proceeding as a party plaintiff where necessary for
such other Party to seek lost profits with respect to such infringement.

 

7.7.4.

Share of Recoveries.  Any damages or other monetary awards recovered with
respect to a Proceeding brought pursuant to this Section 7.7 with respect to
Competitive Infringement will be shared as follows:

 

(a)

the amount of such recovery will first [***]; then

 

(b)

except to the extent otherwise set forth in a Co-Commercialization Agreement
entered into pursuant to this Agreement, any remaining proceeds constituting
direct or actual damages will be paid to, or retained by, [***]; and

 

(c)

except to the extent otherwise set forth in a Co-Commercialization Agreement
entered into pursuant to this Agreement, any remaining proceeds constituting
punitive or treble damages will be allocated between the Parties as follows:
[***].

 

7.7.5.

Settlement.  Notwithstanding anything to the contrary under this ARTICLE 7,
neither Party may enter a settlement, consent judgment or other voluntary final
disposition of a suit under this ARTICLE 7 that disclaims, limits the scope of,
admits the invalidity or unenforceability of, or grants a license, covenant not
to sue or similar immunity under a Patent Controlled by the other Party or its
Affiliates without first obtaining the written consent of the Party that
Controls the relevant Patent; provided that the foregoing limitation shall not
apply to CRISPR’s rights with respect to the CRISPR Platform Technology Patents
(subject to the restriction set forth in Section 7.7.2).

 

7.8.

Other Infringement.

 

7.8.1.

Joint Program Patents.  With respect to the infringement of a Joint Program
Patent that is not a Competitive Infringement, the Parties will cooperate in
good faith to bring suit together against such infringing party or the Parties
may decide to permit one Party to solely bring suit.  Any damages or other
monetary awards recovered with respect to a Proceeding brought pursuant to this
Section 7.8.1 will be shared as follows: (a) the amount of such recovery [***];
then (b) any remaining proceeds will be allocated as follows: (i) [***]; and
(ii) [***].

 

7.8.2.

Patents Solely Owned by CRISPR.  CRISPR will retain all rights to pursue an
infringement of any Patent solely owned by CRISPR that is not a Competitive
Infringement and CRISPR will retain all recoveries with respect thereto.

 

7.8.3.

Patents Solely Owned by Vertex.  Vertex will retain all rights to pursue an
infringement of any Patent solely owned by Vertex and Vertex will retain all
recoveries with respect thereto.

 

7.9.

Patent Listing.  Vertex will have the sole right, but not the obligation, to
submit to all applicable Regulatory Authorities patent information pertaining to
each applicable Product pursuant to 21 U.S.C. § 355(b)(1)(G) (or any amendment
or successor statute thereto), any similar statutory or regulatory requirement
enacted in the future regarding biologic products,

40

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

or any similar statutory or regulatory requirement in any non-U.S. country or
other regulatory jurisdiction; provided that Vertex shall not be permitted to
provide any such information with respect to CRISPR Platform Technology Patents
without CRISPR’s prior written consent.

 

7.10.

CREATE Act.  Notwithstanding anything to the contrary in this ARTICLE 7, neither
Party will have the right to make an election under the CREATE Act when
exercising its rights under this ARTICLE 7 without the prior written consent of
the other Party, which will not be unreasonably withheld, conditioned or
delayed.  With respect to any such permitted election, the Parties will use
reasonable efforts to cooperate and coordinate their activities with respect to
any submissions, filings or other activities in support thereof.  The Parties
acknowledge and agree that this Agreement is a “joint research agreement” as
defined in the CREATE Act.

 

7.11.

Additional Right and Exceptions.  Notwithstanding any provision of this ARTICLE
7, CRISPR retains the sole right to Prosecute and Maintain CRISPR Platform
Technology Patents and to control any enforcement of CRISPR Platform Technology
Patents, subject to the restrictions set forth in Section 7.7.

 

7.12.

Patent Term Extension.  The Parties will cooperate with each other in obtaining
patent term restoration in any country in the Territory under any statute or
regulation equivalent or similar to 35 U.S.C. § 156, where applicable to a
Product.  Vertex will determine which patents from among the Vertex Background
Patents, Vertex Program Patents and Joint Program Patents will be extended
(including, without limitation, by filing supplementary protection certificates
and any other extensions that are now or in the future become
available).  CRISPR will abide by Vertex’s determination and cooperate, as
reasonably requested by Vertex, in connection with the foregoing (including by
providing appropriate information and executing appropriate documents).

 

7.13.

Recording.  If Vertex deems it necessary or desirable to register or record this
Agreement or evidence of this Agreement with any patent office or other
appropriate Governmental Authority in one or more jurisdictions in the
Territory, CRISPR will reasonably cooperate to execute and deliver to Vertex any
documents accurately reflecting or evidencing this Agreement that are necessary
or desirable, in Vertex’s reasonable judgment, to complete such registration or
recordation.  Vertex will reimburse CRISPR for all reasonable Out-of-Pocket
Costs, including attorneys’ fees, incurred by CRISPR in complying with the
provisions of this Section 7.13.

ARTICLE 8.
REPRESENTATIONS AND WARRANTIES

 

8.1.

Representations and Warranties of Vertex.  Vertex hereby represents and warrants
to CRISPR, as of the Effective Date and the Execution Date, that:

 

8.1.1.

Vertex is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and has full corporate
power and authority to enter into this Agreement and to carry out the provisions
hereof;

 

8.1.2.

Vertex (a) has the requisite power and authority and the legal right to enter
into this Agreement and to perform its obligations hereunder and (b) has taken
all requisite action on its part to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder;  

41

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

8.1.3.

Vertex has the requisite resources and expertise to perform its obligations
hereunder;

 

8.1.4.

this Agreement has been duly executed and delivered on behalf of each of Vertex,
and constitutes a legal, valid and binding obligation, enforceable against each
of Vertex in accordance with the terms hereof;

 

8.1.5.

the execution, delivery and performance of this Agreement by Vertex will not
constitute a default under or conflict with any agreement, instrument or
understanding, oral or written, to which Vertex is a party or by which Vertex is
bound, or violate any law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over Vertex; and

 

8.1.6.

Vertex has obtained all necessary consents, approvals and authorizations of all
Governmental Authorities and other Persons or entities required to be obtained
by it in connection with the execution and delivery of this Agreement.

 

8.2.

Representations and Warranties of CRISPR.  CRISPR hereby represents and warrants
to Vertex, as of the Execution Date and the Effective Date, that, except as
otherwise set forth on Schedule H, which schedule may be supplemented or updated
within five days following the HSR Clearance Date (provided that any such
supplement or update may only contain information arising after the Execution
Date):

 

8.2.1.

CRISPR is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and has full corporate
power and authority to enter into this Agreement and to carry out the provisions
hereof;

 

8.2.2.

CRISPR (a) has the requisite power and authority and the legal right to enter
into this Agreement and to perform its obligations hereunder and (b) has taken
all requisite action on its part to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder;  

 

8.2.3.

to CRISPR’s Knowledge, CRISPR has the requisite resources and expertise to
perform its obligations hereunder;

 

8.2.4.

this Agreement has been duly executed and delivered on behalf of CRISPR, and
constitutes a legal, valid and binding obligation, enforceable against it in
accordance with the terms hereof;

 

8.2.5.

the execution, delivery and performance of this Agreement by CRISPR will not
constitute a default under or conflict with any agreement, instrument or
understanding, oral or written, to which it is a party or by which it is bound,
or violate any law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over it;

 

8.2.6.

except with respect to any required HSR approvals, CRISPR has obtained all
necessary consents, approvals and authorizations of all Governmental Authorities
and other Persons or entities required to be obtained by CRISPR in connection
with the execution and delivery of this Agreement;

42

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

8.2.7.

the Licensed Technology constitutes all of the Patents and Know-How Controlled
by CRISPR that are necessary to Research, Develop, Manufacture or Commercialize
Products in the Field;  

 

8.2.8.

CRISPR is the sole and exclusive owner or exclusive licensee of the [***], all
of which are free and clear of any liens, charges and encumbrances, and, as of
the Execution Date and the Effective Date, neither any license granted by CRISPR
to any Third Party, nor any license granted by any Third Party to CRISPR
conflicts with the license grants to Vertex hereunder and CRISPR is entitled to
grant all rights and licenses (or sublicenses, as the case may be) under such
Patents it purports to grant to Vertex under this Agreement;

 

8.2.9.

Schedule H sets forth a true, correct and complete list of all CRISPR Platform
Technology Patents and CRISPR Background Patents as of the Execution Date and
the Effective Date and indicates (a) whether each such Patent is [***] or a
[***] and (b) whether such Patent is owned by CRISPR or licensed by CRISPR from
a Third Party and if so, identifies the licensor or sublicensor from which the
Patent is licensed;

 

8.2.10.

CRISPR has independently developed all Licensed Technology or otherwise has a
valid right to use, and to permit Vertex, Vertex’s Affiliates and Vertex’s
Sublicensees to use, the Licensed Technology for all permitted purposes under
this Agreement;

 

8.2.11.

the CRISPR Background Know-How is free and clear of liens, charges or
encumbrances other than licenses granted to Third Parties that are not
inconsistent with the rights and licenses granted to Vertex hereunder;  

 

8.2.12.

[***];  

 

8.2.13.

the field of the licenses granted under [***] of the Specified Agreement No. 2
includes the Field and the Specified Agreement No. 2 does not impose any
material restrictions on Vertex’s exercise of its rights granted hereunder;

 

8.2.14.

it has complied with all Applicable Laws, including any disclosure requirements
of the United States Patent and Trademark Office or any analogous foreign
Governmental Authority, in connection with the Prosecution and Maintenance of
the CRISPR Platform Technology Patents and CRISPR Background Patents and has
timely paid all filing and renewal fees payable with respect to any such Patents
for which it controls Prosecution and Maintenance;

 

8.2.15.

it has obtained assignments from the inventors of all inventorship rights
relating to the [***] and [***] that it owns, and all such assignments of
inventorship rights relating to such Patents are valid and enforceable;

 

8.2.16.

except for the Existing CRISPR Agreements, there is no agreement between CRISPR
(or any of its Affiliates) and any Third Party pursuant to which CRISPR has
acquired Control of any of the Licensed Technology, and no Third Party has any
right, title or interest in or to, or any license under, any of the Licensed
Technology.  All Existing CRISPR Agreements are in full force and effect and
have not been modified or amended (except for amendments provided to Vertex
prior to the Execution Date).  

43

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

CRISPR has no Knowledge that the Third Party licensor in an Existing CRISPR
Agreement is in default with respect to a material obligation under such
Existing CRISPR Agreement, and neither such party has claimed or has grounds
upon which to claim that the other party is in default with respect to a
material obligation under, any Existing CRISPR Agreement;

 

8.2.17.

CRISPR and its Affiliates have taken commercially reasonable measures consistent
with industry practices to protect the secrecy, confidentiality and value of all
CRISPR Background Know-How that constitutes trade secrets under Applicable Law
(including requiring all employees, consultants and independent contractors to
execute binding and enforceable agreements requiring all such employees,
consultants and independent contractors to maintain the confidentiality of such
CRISPR Background Know-How) and, [***] such CRISPR Background Know-How has not
been used, disclosed to or discovered by any Third Party except pursuant to such
confidentiality agreements and there has not been a breach by any party to such
confidentiality agreements;  

 

8.2.18.

no Licensed Technology is subject to any funding agreement with any government
or governmental agency;

 

8.2.19.

[***];

 

8.2.20.

there are no judgments or settlements against or owed by [***], pending or
threatened claims or litigation, in either case relating to the Licensed
Technology;

 

8.2.21.

there is no action, claim, demand, suit, proceeding, arbitration, grievance,
citation, summons, subpoena, inquiry or investigation of any nature, civil,
criminal, regulatory or otherwise, in law or in equity, pending or, [***]
threatened against CRISPR, any of its Affiliates or any Third Party, in each
case, in connection with the Licensed Technology or relating to the transactions
contemplated by this Agreement; and

 

8.2.22.

CRISPR has not employed (and, [***] has not used a contractor or consultant that
has employed) any Person debarred by the FDA (or subject to a similar sanction
of EMA or foreign equivalent), or any Person that is the subject of an FDA
debarment investigation or proceeding (or similar proceeding of EMA or foreign
equivalent), in any capacity in connection with this Agreement.

 

8.3.

CRISPR Covenants.  CRISPR hereby covenants to Vertex that, except as expressly
permitted under this Agreement:

 

8.3.1.

CRISPR will maintain, and will not [***] breach, any CRISPR In-License
Agreements that provide a grant of rights from such Third Party to CRISPR that
are Controlled by CRISPR and are licensed or may become subject to a license
from CRISPR to Vertex for a Product under this Agreement;

 

8.3.2.

CRISPR will promptly notify Vertex of any material breach by CRISPR or any
Affiliate thereof or a Third Party of any CRISPR In-License Agreements that
provides a grant of rights from such Third Party to CRISPR or any such Affiliate
and are licensed or may become subject to a license from CRISPR to Vertex for a
Product under this Agreement, and in the event of a breach by [***], will [***]
as soon as possible, but in no event later than the date on which [***];

44

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

8.3.3.

it will not amend, modify or terminate any CRISPR In-License Agreement in a
manner that would have a material adverse effect on Vertex’s rights hereunder
without first obtaining Vertex’s written consent, which consent may be withheld
in Vertex’s sole discretion;

 

8.3.4.

it will not enter into any new agreement or other obligation with any Third
Party, or amend an existing agreement with a Third Party, in each case that
materially and adversely restricts, limits or encumbers the rights granted to
Vertex under this Agreement;

 

8.3.5.

it will promptly exercise its Option (as defined in the Specified Agreement No.
1) to each Relevant Capsid (as defined in the Specified Agreement No. 1)
pursuant to and in accordance with [***] of the Specified Agreement No. 1;

 

8.3.6.

it will not, and will cause its Affiliates not to (a) license, sell, assign or
otherwise transfer to any Person any Licensed Technology (or agree to do any of
the foregoing) or (b) incur or permit to exist, with respect to any Licensed
Technology, any lien, encumbrance, charge, security interest, mortgage,
liability or other restriction (including in connection with any indebtedness),
except, in each case ((a) and (b)), as will not materially and adversely
restrict, limit or encumber the rights granted to Vertex under this Agreement;

 

8.3.7.

it will use Commercially Reasonable Efforts to obtain and maintain the requisite
resources and expertise to perform its obligations hereunder;

 

8.3.8.

all employees and Subcontractors of CRISPR performing Research or Development
activities hereunder on behalf of CRISPR will be obligated to assign to CRISPR
all right, title and interest in and to any inventions developed by them,
whether or not patentable, or, solely with respect to Subcontractors, grant
exclusive license rights to CRISPR with a right to grant sublicenses through
multiple tiers;

 

8.3.9.

it will not engage, in any capacity in connection with this Agreement any Person
who either has been debarred by the FDA, is the subject of a conviction
described in Section 306 of the FD&C Act or is subject to any such similar
sanction; and

 

8.3.10.

CRISPR will inform Vertex in writing promptly if it or any Person engaged by
CRISPR or any of its Affiliates who is performing services under this Agreement
or any ancillary agreements is debarred or is the subject of a conviction
described in Section 306 of the FD&C Act, or if any action, suit, claim,
investigation or legal or administrative proceeding is pending or, to CRISPR’s
Knowledge, is threatened, relating to the debarment or conviction of CRISPR, any
of its Affiliates or any such Person performing services hereunder or
thereunder.

 

8.4.

Vertex Covenants.  Vertex hereby covenants to CRISPR that, except as expressly
permitted under this Agreement:

 

8.4.1.

it will use Commercially Reasonable Efforts to obtain and maintain the requisite
resources and expertise to perform its obligations hereunder;

 

8.4.2.

Vertex will not engage, in any capacity in connection with this Agreement, any
Person who either has been debarred by the FDA, is the subject of a conviction
described in Section 306 of the FD&C Act or is subject to any such similar
sanction; and

45

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

8.4.3.

Vertex will inform CRISPR in writing promptly if it or any Person engaged by
Vertex or any of its Affiliates who is performing services under this Agreement
or any ancillary agreements is debarred or is the subject of a conviction
described in Section 306 of the FD&C Act, or if any action, suit, claim,
investigation or legal or administrative proceeding is pending or, [***] is
threatened, relating to the debarment or conviction of CRISPR, any of its
Affiliates or any such Person performing services hereunder or thereunder.

 

8.5.

Disclaimer.  Except as otherwise expressly set forth in this Agreement, neither
Party nor its Affiliates makes any representation or extends any warranty of any
kind, either express or implied, including any warranty of merchantability or
fitness for a particular purpose.  Vertex and CRISPR understand that each
Product is the subject of ongoing Research and Development and that neither
Party can assure the safety, usefulness or commercial or technical viability of
any Product.

ARTICLE 9.
INDEMNIFICATION; INSURANCE

 

9.1.

Indemnification by Vertex.  Vertex will indemnify, defend and hold harmless
CRISPR, each of its Affiliates, and each of its and its Affiliates’ employees,
officers, directors and agents (each, an “CRISPR Indemnified Party”) from and
against any and all liability, loss, damage, expense (including reasonable
attorneys’ fees and expenses) and cost (collectively, a “Liability”) that the
CRISPR Indemnified Party may be required to pay to one or more Third Parties to
the extent resulting from or arising out of:

 

9.1.1.

any claims of any nature arising out of the Research, Development, Manufacture,
Commercialization or use of any Product by, on behalf of, or under the authority
of, Vertex (other than by any CRISPR Indemnified Party), other than (a)  claims
by Third Parties relating to misappropriation of trade secrets or other
intellectual property rights arising out of the exercise of rights under the
Licensed Know-How, or (b) claims for which CRISPR is required to indemnify
Vertex pursuant to Section 9.2; or  

 

9.1.2.

the material breach by Vertex of any of its representations, warranties or
covenants set forth in this Agreement, except to the extent caused by the
negligence or intentional acts of CRISPR or any CRISPR Indemnified Party.

 

9.2.

Indemnification by CRISPR.  CRISPR will indemnify, defend and hold harmless
Vertex, its Affiliates, Sublicensees, Distributors and each of its and their
respective employees, officers, directors and agents (each, a “Vertex
Indemnified Party”) from and against any and all Liabilities that the Vertex
Indemnified Party may be required to pay to one or more Third Parties to the
extent resulting from or arising out of:

 

9.2.1.

the material breach by CRISPR of any of its representations, warranties or
covenants set forth in this Agreement, except to the extent caused by the
negligence or intentional acts of Vertex or any Vertex Indemnified Party; or

 

9.2.2.

any claims of any nature arising out of the Research activities performed by
CRISPR (a) with respect to any Product prior to the Effective Date, or (b) under
the DM1 Guide Research Plan, in each case ((a) and (b)), other than claims for
which Vertex is required to indemnify CRISPR pursuant to Section 9.1.

46

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

9.3.

Procedure.  Each Party will notify the other Party in writing if it becomes
aware of a claim for which indemnification may be sought hereunder.  In case any
proceeding (including any governmental investigation) will be instituted
involving any Party in respect of which indemnity may be sought pursuant to this
ARTICLE 9, such Party (the “Indemnified Party”) will give prompt written notice
of the indemnity claim to the other Party (the “Indemnifying Party”) and provide
a copy to the Indemnifying Party of any complaint, summons or other written or
verbal notice that the Indemnified Party receives in connection with any such
claim.  An Indemnified Party’s failure to deliver written notice will relieve
the Indemnifying Party of liability to the Indemnified Party under this ARTICLE
9 only to the extent such delay is prejudicial to the Indemnifying Party’s
ability to defend such claim.  Provided that the Indemnifying Party is not
contesting the indemnity obligation, the Indemnified Party will permit the
Indemnifying Party to control any litigation relating to such claim and the
disposition of such claim by negotiated settlement or otherwise and any failure
to contest prior to assuming control will be deemed to be an admission of the
obligation to indemnify.  The Indemnifying Party will act reasonably and in good
faith with respect to all matters relating to such claim and will not settle or
otherwise resolve such claim without the Indemnified Party’s prior written
consent which will not be withheld, delayed or conditioned unreasonably other
than settlements only involving the payment of monetary awards for which the
Indemnifying Party will be fully-responsible.  The Indemnified Party will
cooperate with the Indemnifying Party in such Party’s defense of any claim for
which indemnity is sought under this Agreement, at the Indemnifying Party’s sole
cost and expense.

 

9.4.

Insurance.  Each Party will maintain, at its cost, reasonable insurance against
liability and other risks associated with its activities contemplated by this
Agreement and will furnish to the other Party evidence of such insurance upon
request.  Notwithstanding the foregoing, Vertex may self-insure to the extent
that it self-insures for its other activities.

 

9.5.

Limitation of Consequential Damages.  Except for (a) claims of a Third Party
that are subject to indemnification under this ARTICLE 9, (b) claims arising out
of a Party’s willful misconduct, (c) CRISPR’s breach of Section 4.4.1, or (d) a
Party’s breach of ARTICLE 11, neither Party nor any of its Affiliates will be
liable to the other Party or its Affiliates for any incidental, consequential,
special, punitive or other indirect damages or lost or imputed profits or
royalties, lost data or cost of procurement of substitute goods or services,
whether liability is asserted in contract, tort (including negligence and strict
product liability), indemnity or contribution, and irrespective of whether that
Party or any representative of that Party has been advised of, or otherwise
might have anticipated the possibility of, any such loss or damage.

ARTICLE 10.
TERM; TERMINATION

 

10.1.

Agreement Term; Expiration.  Except with respect to Section 4.7, which shall
become effective on the Execution Date, this Agreement is effective as of the
Effective Date and, unless earlier terminated pursuant to the other provisions
of this ARTICLE 10, will continue in full force and effect until this Agreement
expires as follows:

 

10.1.1.

on a country-by-country and CRISPR Product-by-CRISPR Product or Alternative
Product-by-Alternative Product basis, on the date of expiration of all payment
obligations under this Agreement and the Co-Commercialization Agreement, if
applicable, with respect to such CRISPR Product or Alternative Product in such
country; and

47

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

10.1.2.

in its entirety upon the expiration of all payment obligations under this
Agreement and the Co-Commercialization Agreement, if applicable, with respect to
all CRISPR Products and Alternative Products in all countries pursuant to
Section 10.1.1.

 

10.2.

Termination of the Agreement.

 

10.2.1.

Termination for Failure to Obtain HSR Clearance.  If the Effective Date has not
occurred within [***] after the Execution Date, this Agreement may be terminated
by either Party on written notice to the other Party.  In such event, neither
Party shall have any further obligations under this Agreement, except for such
Party’s obligations of non-disclosure pursuant to ARTICLE 11, which shall
survive for the period set forth therein.

 

10.2.2.

Vertex’s Termination for Convenience.  Vertex will be entitled to terminate this
Agreement as a whole, or terminate this Agreement in part with respect to a
Program, for convenience by providing CRISPR [***] days’ written notice of such
termination; provided, however, that if any termination under this
Section 10.2.2 applies to a Product for which Vertex has received Marketing
Approval, Vertex will provide CRISPR no less than [***] days’ notice of such
termination.  If Vertex terminates this Agreement in part with respect to a
Program pursuant to this Section 10.2.2, then, from and after the effective date
of such termination and notwithstanding anything to the contrary set forth in
this Agreement, the Field shall cease to include the diagnosis, treatment or
prevention of (x) DMD, in the case of termination with respect to the DMD
Program or (y) DM1 in the case of termination of the DM1 Program.

 

10.2.3.

Termination for Material Breach.

 

(a)

Vertex’s Right to Terminate.  If CRISPR is in material breach of this Agreement,
then Vertex may deliver notice of such material breach to CRISPR.  If the breach
is curable, CRISPR will have [***] days from the receipt of such notice to cure
such breach.  If either CRISPR fails to cure such breach within such [***]-day
period or the breach is not subject to cure (a “CRISPR Breach Event”), Vertex in
its sole discretion may either (i) terminate this Agreement (A) if such breach
relates solely relates to a Program, with respect to the Program affected by
such breach (a “CRISPR Program Breach”) or (B) if such breach relates to both
the DMD Program and the DM1 Program or this Agreement as a whole (a “CRISPR
Agreement Breach”), in its entirety, by providing written notice to CRISPR or
(ii) elect to exercise the alternate remedy provisions set forth in Section 10.3
(in lieu of termination).

 

(b)

CRISPR’s Right to Terminate.  

 

(i)

If Vertex is in material breach of this Agreement, then CRISPR may deliver
notice of such material breach to Vertex.  If the breach is curable, Vertex will
have [***] days from the receipt of such notice to cure such breach (except to
the extent such breach involves the failure to make a payment when due, which
breach must be cured within [***] Business Days following receipt of such
notice).  If either Vertex fails to cure such breach within the [***]-day or
[***]-Business Day period, as applicable, or the breach is not subject to cure,
CRISPR in its sole discretion may terminate this Agreement (i) if such breach

48

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

relates solely to the DMD Program or the DM1 Program, with respect to the
Program affected by such breach, or (ii) if such breach relates to both the DMD
Program and the DM1 Program or this Agreement as a whole, in its entirety, by
providing written notice to Vertex.

 

(ii)

If Vertex (A) commences or actively and voluntarily participates in any action
or proceeding (including any patent opposition or re-examination proceeding), or
otherwise asserts any claim, challenging or denying the validity or
enforceability of any claim of any Patent that is licensed to Vertex under this
Agreement or (B) actively and voluntarily assists any other Person in bringing
or prosecuting any action or proceeding (including any patent opposition or
re-examination proceeding) challenging or denying the validity or enforceability
of any claim of any Patent that is licensed to Vertex under this Agreement (each
of (A) and (B), a “Patent Challenge”), then, to the extent permitted by
Applicable Law, CRISPR shall have the right, in its sole discretion, to give
notice to Vertex that CRISPR may terminate the license(s) granted under such
Patent to Vertex [***] days following such notice, and, unless Vertex withdraws
or causes to be withdrawn all such challenge(s) (or in the case of ex-parte
proceedings, multi-party proceedings, or other Patent Challenges that Vertex
does not have the power to unilaterally withdraw or cause to be withdrawn),
Vertex ceases assisting any other party to such Patent Challenge and, to the
extent Vertex is a party to such Patent Challenge, it withdraws from such Patent
Challenge within such [***]-day period, CRISPR shall have the right to terminate
this Agreement by providing written notice thereof to Vertex.  The foregoing
right to terminate shall not apply with respect to any Patent Challenge where
the Patent Challenge is made in defense of an assertion of the relevant Patent
that is first brought by CRISPR against Vertex.  For the avoidance of doubt, any
participation by Vertex or its employees in any claim, challenge or proceeding
in response to a subpoena or as required under a pre-existing agreement between
Vertex’s employee(s) or consultant(s) and their prior employer(s) shall not
constitute active and voluntary participation or assistance and shall not give
rise to CRISPR’s right to terminate any license hereunder.

 

10.2.4.

Disputes Regarding Material Breach.  Notwithstanding the foregoing, if the
Breaching Party in Section 10.2.3 disputes in good faith the existence,
materiality, or failure to cure of any such breach that is not a payment breach,
and provides notice to the Non-Breaching Party of such dispute within the
relevant cure period, the Non-Breaching Party will not have the right to
terminate this Agreement in accordance with Section 10.2.3, or the right to
exercise the alternative remedy provisions of 10.3, as applicable, unless and
until the relevant dispute has been resolved.  Any dispute not resolved through
the Parties’ good faith discussions shall be referred to the Executive Officers
for resolution.  If the Executive Officers are unable to resolve any such
dispute within [***] days after the date such reference is made to the Executive
Officers, either Party may pursue any rights or remedies of such Party under
this Agreement at law or in equity.  It is understood and acknowledged that
during the pendency of such dispute, all the terms and conditions of this
Agreement will remain in effect and the Parties will continue to perform all of
their respective obligations hereunder.

49

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

10.2.5.

Termination for Insolvency. If CRISPR makes an assignment for the benefit of
creditors, appoints or suffers appointment of a receiver or trustee over all or
substantially all of its property, files a petition under any bankruptcy or
insolvency act or has any such petition filed against it that is not discharged
within [***] days of the filing thereof (each, an “Insolvency Event”), then
Vertex may terminate this Agreement in its entirety effective immediately upon
written notice to CRISPR.  If Vertex terminates this Agreement pursuant to this
Section 10.2.5:

 

(a)

All rights and licenses now or hereafter granted by CRISPR to Vertex under or
pursuant to this Agreement, including, for the avoidance of doubt, any Exclusive
Licenses are, for all purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of rights to “intellectual property” as defined in the U.S. Bankruptcy
Code.  Upon the occurrence of any Insolvency Event with respect to CRISPR,
CRISPR agrees that Vertex, as licensee of such rights under this Agreement, will
retain and may fully exercise all of its rights and elections under the U.S.
Bankruptcy Code.  CRISPR will, during the term of this Agreement, create and
maintain current copies or, if not amenable to copying, detailed descriptions or
other appropriate embodiments, to the extent feasible, of all intellectual
property licensed under this Agreement.  Each Party acknowledges and agrees that
“embodiments” of intellectual property within the meaning of Section 365(n)
include laboratory notebooks, cell lines, product samples and inventory,
research studies and data, all Regulatory Approvals (and all applications for
Regulatory Approval) and rights of reference therein, the Licensed Technology
and all information related to the Licensed Technology.  If (x) a case under the
U.S. Bankruptcy Code is commenced by or against CRISPR, (y) this Agreement is
rejected as provided in the U.S. Bankruptcy Code, and (z) Vertex elects to
retain its rights hereunder as provided in Section 365(n) of the U.S. Bankruptcy
Code, CRISPR (in any capacity, including debtor-in-possession) and its
successors and assigns (including a trustee) will:

 

(i)

provide to Vertex all such intellectual property (including all embodiments
thereof) held by CRISPR and such successors and assigns, or otherwise available
to them, immediately upon Vertex’s written request.  Whenever CRISPR or any of
its successors or assigns provides to Vertex any of the intellectual property
licensed hereunder (or any embodiment thereof) pursuant to this
Section 10.2.5(a)(i), Vertex will have the right to perform CRISPR’s obligations
hereunder with respect to such intellectual property, but neither such provision
nor such performance by Vertex will release CRISPR from liability resulting from
rejection of the license or the failure to perform such obligations; and

 

(ii)

not interfere with Vertex’s rights under this Agreement, or any agreement
supplemental hereto, to such intellectual property (including such embodiments),
including any right to obtain such intellectual property (or such embodiments)
from another entity, to the extent provided in Section 365(n) of the U.S.
Bankruptcy Code.

50

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

(b)

All rights, powers and remedies of Vertex provided herein are in addition to and
not in substitution for any and all other rights, powers and remedies now or
hereafter existing at law or in equity (including the U.S. Bankruptcy Code) in
the event of the commencement of a case under the U.S. Bankruptcy Code with
respect to CRISPR.  The Parties agree that they intend the following rights to
extend to the maximum extent permitted by Applicable Law, and to be enforceable
under U.S. Bankruptcy Code Section 365(n):

 

(i)

the right of access to any intellectual property rights (including all
embodiments thereof) of CRISPR, or any Third Party with whom CRISPR contracts to
perform an obligation of CRISPR under this Agreement, and, in the case of any
such Third Party, which is necessary for the Manufacture, use, sale, import or
export of Products; and

 

(ii)

the right to contract directly with any Third Party to complete the contracted
work.

 

10.3.

Alternative Remedies to Termination.

 

10.3.1.

Alternative Remedy.  If a CRISPR Breach Event occurs, Vertex may elect the
alternative remedy provisions of this Section 10.3.1 with respect to the Program
that is the subject of such CRISPR Breach Event by providing written notice of
such election to CRISPR, in which case, this Agreement will continue in full
force and effect with respect to such Program, except that the milestone
payments under Section 6.2 or 6.6.1, as applicable, and the royalty payments
under Section 6.4 or 6.6.2, as applicable will be reduced by [***]% (after
giving effect to all other applicable deductions under such Section 6.4 or 6.6,
as applicable).  If Vertex exercises its rights under this Section 10.3.1, such
exercise shall be Vertex’s sole remedy in connection with such CRISPR Breach
Event; Vertex shall have no other rights hereunder or at law or in equity with
respect to the relevant CRISPR Breach Event; and CRISPR shall have no obligation
to cure such CRISPR Breach Event.

 

10.3.2.

[***].  If (a) CRISPR commits a breach or series of breaches of this Agreement,
(b) Vertex incurs at least $[***] in aggregate losses, damages and expenses as a
result of such breach or breaches, (c) Vertex does not terminate this Agreement
due to such breach or breaches, and (d) Vertex has not exercised its rights
under Section 10.3.1 with respect to such breach or breaches, then, in addition
to any other remedies Vertex may have under this Agreement, at law or in equity
or otherwise, [***].  [***] Vertex will provide CRISPR with a written
certificate, signed by Vertex’s Chief Financial Officer, certifying
[***].  Notwithstanding the foregoing, if CRISPR notifies Vertex in writing that
it disputes Vertex’s assertion that CRISPR is in breach of this Agreement [***],
then (a) Vertex will initiate the dispute resolution process set forth in
Section 10.3.3, and (b) pending the Parties’ agreement regarding the appropriate
[***] or a determination by the mediator [***] in accordance with
Section 10.3.3(b), Vertex will [***].  If the Parties cannot settle their
dispute by mutual agreement, then, in accordance with Section 10.3.3(b), the
mediator will determine (1) [***], (2) whether any portion of the escrow account
should be released to CRISPR and (3) [***] as a result of CRISPR’s breach of
this Agreement, in which case Vertex will promptly pay CRISPR the amount of such
excess plus interest accruing on such amount.  

51

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

10.3.3.

[***].  

 

(a)

Escalation.  If Vertex has exercised its [***] rights under Section 10.3.2, and
there is a dispute regarding whether CRISPR is in breach of this Agreement
[***], either Party may make a written request that [***] be referred for
resolution to Executive Officers of each Party (or their designees).  Within
[***] days after such request, the Executive Officers of each Party (or their
designees) will meet in person at a mutually acceptable time and location or by
means of telephone or video conference to negotiate a settlement of a
[***].  Each Party may elect to have such Party’s JAC representatives
participate in such meeting, if desired, provided that it provides the other
Party with reasonable advance notice of such intent so as to enable the other
Party to have its JAC representatives also participate in such meeting, if
desired.  In the event that the Executive Officers of each Party (or their
designees) fail to resolve the [***] within such [***] period the [***] will be
referred to mediation under Section 10.3.3(b).

 

(b)

Mediation.  If a [***] cannot be resolved pursuant to Section 10.3.3(a), the
Parties agree to try in good faith to resolve any such [***] by non-binding
mediation administered by JAMS End Dispute in accordance with its commercial
mediation rules.  The mediation will be conducted by a single mediator appointed
by agreement of the Parties who will have previous financial experience in the
pharmaceutical industry, or failing such agreement by JAMS End Dispute in
accordance with its commercial mediation rules.  Unless otherwise mutually
agreed upon by the Parties, the mediation proceedings will be conducted in
Boston, Massachusetts.  The Parties agree that [***] the cost of the mediation,
including filing and hearing fees, and the cost of the mediator(s).  Each Party
will bear its own attorneys’ fees and associated costs and expenses.  If the
Parties are unable to resolve a [***] pursuant to such mediation, then at the
completion of such mediation the mediator will decide the following issues,
which decision will be binding on the Parties pending final resolution of the
[***] by a court of competent jurisdiction:

 

(i)

Whether the [***] by Vertex pursuant to Section 10.3.2 exceeds the mediator’s
objective good faith estimate of [***]; and

 

(ii)

What amount (if any) may Vertex [***], which [***].

 

(c)

Mediator Resolution.

 

(i)

If the mediator determines that [***] by Vertex pursuant to Section 10.3.2
[***], the Parties will promptly cause [***] as provided for in
Section 6.10.  [***].  

 

(ii)

If the mediator determines [***], Vertex may [***].  

 

(iii)

The decisions rendered by mediator with respect to [***] will be binding on the
Parties pending resolution of the [***] by the agreement of the Parties or by a
court of competent jurisdiction in accordance with this Agreement. 

52

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

10.4.

Consequences of Expiration or Termination of the Agreement.  If this Agreement
expires or is terminated by a Party in accordance with this ARTICLE 10, at any
time and for any reason, the following terms will apply to any Product in any
country or Program that is the subject of such expiration or termination (or, if
this Agreement expires or is terminated in its entirety, to all Products in all
countries and all Programs):

 

10.4.1.

Solely in the event of a termination of this Agreement, the Parties will return
(or destroy, as directed by the other Party) all data, files, records and other
materials containing or comprising the other Party’s Confidential Information,
except to the extent such Confidential Information (i) is subject to a license
or similar grant of rights that survives such termination, (ii) is necessary or
useful to conduct activities for surviving Products or a surviving Program, or
(iii) is Confidential Information under an Other CRISPR-Vertex Agreement and
such Other CRISPR-Vertex Agreement has not been terminated at the time of
termination of this Agreement.  Notwithstanding the foregoing, the Parties will
be permitted to retain one copy of such data, files, records, and other
materials for archival and legal compliance purposes.  

 

10.4.2.

Termination or expiration of this Agreement for any reason will be without
prejudice to any rights or financial compensation that will have accrued to the
benefit of a Party prior to such termination or expiration.  Such termination or
expiration will not relieve a Party from obligations that are expressly
indicated to survive the termination or expiration of this Agreement.

 

10.4.3.

The following provisions of this Agreement will survive any expiration or
termination of this Agreement: ARTICLE 1 (Definitions), Section 4.1.1 (License
Grant to Vertex) (to the extent set forth in Section 6.4.2), Section 4.1.4
(Licenses to Improvements), Section 4.3 (No Implied Licenses), Section 6.7
(Payment Method; Currency) through Section 6.10 (Late Payment) (in each case,
solely to the extent of accrued obligations as contemplated by Section 10.4.2
and any payment obligations arising in respect of Alternative Products after the
effective date of termination pursuant to the final sentence of this Section
10.4.3), Section 7.1 (Ownership; Assignment), Section 7.6 (Defense of Claims
Brought by Third Parties) through Section 7.8 (Other Infringement) (in each
case, with respect to proceedings to the extent relating to events occurring
prior to the effective date of termination), Section 7.10 (CREATE Act), ARTICLE
9 (Indemnification; Insurance), this Section 10.4, Section 11.1
(Confidentiality) through Section 11.4 (Residual Knowledge Exception), and
ARTICLE 12 (Miscellaneous).  Except with respect to any termination by Vertex
under Section 10.2.3(a), in the event of a termination of this Agreement,
Vertex’s payment obligations set forth in Section 6.6.1 and Section 6.6.2 shall
survive such termination of this Agreement.

 

10.4.4.

Except as set forth in Section 10.4.6, in the event of a termination of this
Agreement, either with respect to a Product or Program or in its entirety, the
applicable licenses granted by CRISPR to Vertex under this Agreement will
terminate and Vertex and its Affiliates will cease all Research, Development,
Manufacture and Commercialization activities with respect to the applicable
terminated Products or Program, except for any Alternative Product that is not
Covered by and does not embody the Licensed Technology.

53

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

10.4.5.

Effective upon (a) a termination of this Agreement with respect to a Program,
Vertex will, and hereby does, assign to CRISPR, or one or more of its designated
Affiliates, Vertex’s ownership interest in any (i) [***] Patents and (ii)
Know-How assigned to Vertex under Section 7.2, in each case ((i) and (ii)),
pertaining solely to Products under the terminated Program, and (b) a
termination of this Agreement in its entirety, Vertex will, and hereby does,
assign to CRISPR, or one or more of its designated Affiliates, Vertex’s
ownership interest in all [***] Patents and all Know-How assigned to Vertex
under Section 7.2.

 

10.4.6.

Any permitted Sublicense of Vertex will, at the Sublicensee’s option, survive
such termination; provided that the Sublicensee is not in material breach of any
of its obligations under such Sublicense.  In order to effect this provision, at
the request of the Sublicensee, CRISPR will enter into a direct license with the
Sublicensee on substantially the same terms as this Agreement (taking into
account the scope of the licensee granted under such Sublicense); provided that
CRISPR will not be required to undertake obligations in addition to those
required by this Agreement, and that CRISPR’s rights under such direct license
will be consistent with its rights under this Agreement, taking into account the
scope of the license granted under such direct license.  

ARTICLE 11.
CONFIDENTIALITY

 

11.1.

Confidentiality.  Except to the extent expressly authorized by this Agreement or
otherwise agreed in writing, the Parties agree that, during the Agreement Term
and for [***] years thereafter, each Party (the “Receiving Party”) receiving any
Confidential Information of the other Party (the “Disclosing Party”) hereunder
will: (a) keep the Disclosing Party’s Confidential Information confidential; (b)
not publish, or allow to be published, and will not otherwise disclose, or
permit the disclosure of, the Disclosing Party’s Confidential Information in any
manner not expressly authorized pursuant to the terms of this Agreement or, to
the extent Confidential Information under this Agreement is also Confidential
Information under an Other CRISPR-Vertex Agreement, such Other CRISPR-Vertex
Agreement; and (c) not use, or permit to be used, the Disclosing Party’s
Confidential Information for any purpose other than as expressly authorized
pursuant to the terms of this Agreement or, to the extent Confidential
Information under this Agreement is also Confidential Information under an Other
CRISPR-Vertex Agreement, the terms of such Other CRISPR-Vertex
Agreement.  Without limiting the generality of the foregoing, to the extent that
a Party or any of its Affiliates provides to the other Party or any of its
Affiliates any Confidential Information owned by any Third Party, the receiving
Party will, and will cause its Affiliates to, handle such Confidential
Information in accordance with the terms and conditions of this ARTICLE 11
applicable to a Receiving Party.

 

11.2.

Authorized Disclosure.  Notwithstanding the foregoing provisions of
Section 11.1, each Party may disclose Confidential Information belonging to the
other Party to the extent such disclosure is reasonably necessary to:

 

11.2.1.

file or prosecute patent applications as contemplated by this Agreement or, to
the extent Confidential Information under this Agreement is also Confidential
Information under an Other CRISPR-Vertex Agreement, such Other CRISPR-Vertex
Agreement;

54

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

11.2.2.

prosecute or defend litigation;

 

11.2.3.

exercise its rights and perform its obligations hereunder or, to the extent
Confidential Information under this Agreement is also Confidential Information
under an Other CRISPR-Vertex Agreement, under such Other CRISPR-Vertex
Agreement; or

 

11.2.4.

comply with Applicable Law.

If a Party deems it reasonably necessary to disclose Confidential Information
belonging to the other Party pursuant to this Section 11.2, the Disclosing Party
will to the extent possible give reasonable advance written notice of such
disclosure to the other Party and take reasonable measures to ensure
confidential treatment of such information.  In addition to the foregoing and
except as otherwise prohibited or limited by clause (b) of the following
sentence, [***] may disclose [***] Confidential Information to Third Parties as
reasonably required to facilitate the actual or potential Research, Development,
Manufacture or Commercialization of Products; provided that such disclosure is
covered by terms of confidentiality and non-use similar to those set forth
herein.

Notwithstanding anything to the contrary contained herein, (a) in no event may
[***] disclose [***] Confidential Information to any Third Party (including any
of [***] investors, collaborators or licensees) engaged in [***], and (b) in no
event may [***] disclose [***] Confidential Information, other than the terms
and conditions of this Agreement, to any Third Party (including any of [***]
investors, collaborators or licensees) that [***] as its primary business.

 

11.3.

SEC Filings and Other Disclosures.  Either Party may disclose the terms of this
Agreement (i) to the extent required to comply with Applicable Law, including
the rules and regulations promulgated by the United States Securities and
Exchange Commission or any equivalent governmental agency in any country in the
Territory; provided that such Party will reasonably consider the comments of the
other Party regarding confidential treatment sought for such disclosure and (ii)
to its advisors (including financial advisors, attorneys and accountants),
actual or potential acquisition partners, strategic partners, collaborators or
services providers, actual or potential financing sources or investors and
actual or potential underwriters on a need to know basis; provided that such
disclosure is covered by terms of confidentiality similar to those set forth
herein (which may include professional ethical obligations).  

 

11.4.

Residual Knowledge Exception.  Notwithstanding any provision of this Agreement
to the contrary, Confidential Information will not include Residual
Knowledge.  Any use made by the Receiving Party of Residual Knowledge is on an
“as is, where is” basis, with all faults and all representations and warranties
disclaimed and at its sole risk.

 

11.5.

Public Announcements; Publications.

 

11.5.1.

Coordination.  CRISPR and Vertex will, from time to time and at the request of
the other Party, discuss the general information content relating to this
Agreement that may be publicly disclosed; provided, however, that [***] will
have no obligation to consult with [***] with respect to any scientific
publication or public announcement concerning [***] Research, Development,
Manufacture, Commercialization or use of any Product, except as otherwise
expressly set forth in Section this ARTICLE 11.

55

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

11.5.2.

Announcements.  The Parties will jointly issue a press release, in a form
mutually agreed by the Parties in good faith, regarding the signing of this
Agreement on a date to be determined by the Parties within [***] Business Days
following the Effective Date.  Except as set forth in the preceding sentence and
as may be expressly permitted under Section 11.3 or this Section 11.5.2, or as
required to comply with Applicable Law (including the rules and regulations
promulgated by the United States Securities and Exchange Commission or any
equivalent governmental agency in any country in the Territory), neither Party
will make any public announcement regarding this Agreement without the prior
written approval of the other Party.  For the sake of clarity, nothing in this
Agreement will prevent (i) [***] from making any scientific publication or
public announcement concerning [***] Research, Development, Manufacture or
Commercialization activities with respect to any Product under this Agreement;
provided, however, that, except as permitted under Section 11.2, [***] will not
disclose any of [***] Confidential Information in any such publication or
announcement without obtaining [***] prior written consent to do so; and (ii)
[***] from making any (A) scientific publication concerning [***] activities
arising from, relating to or otherwise in connection [***]; and (B) public
announcement or statement (including an Internet posting) regarding the identity
of the Products, the nature of the collaboration of the Parties contemplated by
this Agreement and the nature of each Party’s activities under this Agreement
and the transactions contemplated hereby, in each case of this clause (B), to
the extent previously publicly disclosed by [***] or as otherwise permitted
under Section 11.3 or Section 11.5.4; provided, however, that (x) except as
permitted under Section 11.2, [***] will not disclose any of [***] Confidential
Information in any such publication, announcement, statement or Internet posting
and (y) except as permitted under Section 11.2 or Section 11.5.4, [***] will not
disclose any information related to the Research, Development, Manufacture or
Commercialization of Products in any such publication, announcement, statement
or Internet posting, in each case ((x) and (y)), without obtaining [***] prior
written consent to do so.  

 

11.5.3.

Publications.  During the Agreement Term, each Party will submit to the other
Party (the “Non-Disclosing Party”) for review and approval any proposed
academic, scientific and medical publication or public presentation related to
any activities conducted hereunder; provided that, except as otherwise permitted
in this Article 11, CRISPR shall not have the right to make any publications
with respect to Products.  In each such instance, such review and approval will
be conducted for the purposes of preserving the value of the Licensed Technology
and the Vertex Technology, the rights granted to the Parties hereunder and
determining whether any portion of the proposed publication or presentation
containing the Non-Disclosing Party’s Confidential Information should be
modified or deleted.  Written copies of such proposed publication or
presentation required to be submitted hereunder will be submitted to the
Non-Disclosing Party no later than [***] days before submission for publication
or presentation (or five Business Days in advance in the case of an
abstract).  The Non-Disclosing Party will provide its comments with respect to
such publications and presentations within [***] Business Days of its receipt of
such written copy (or [***] Business Days in the case of an abstract).  The
review period may be extended for an additional [***] days if the Non-Disclosing
Party reasonably requests such extension including for the preparation and
filing of patent applications.  Notwithstanding anything to the contrary, the
Non-Disclosing Party may require that the other Party

56

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

redact the Non-Disclosing Party’s Confidential Information from any such
proposed publication or presentation; provided, that neither Party shall be
required to redact any information permitted to be disclosed pursuant to Section
11.3.  CRISPR and Vertex will each comply with standard academic practice
regarding authorship of scientific publications and recognition of contribution
of other parties in any publication.  Notwithstanding the foregoing, (i)
Vertex’s obligation to submit any publication to CRISPR for review and approval
under this Section 11.5.3 will not apply to any publication that does not
contain CRISPR’s Confidential Information or disclose any non-public information
included in the Licensed Technology; provided, that where reasonably possible,
Vertex will provide CRISPR with an advance copy of such publication if such
publication is reasonably likely to have a material adverse effect on the value
of the Licensed Technology, and (ii) CRISPR’s obligation to submit any
publication to Vertex for review and approval under this Section 11.5.3 will not
apply to any publication that does not contain any of Vertex’s Confidential
Information, any information (other than that information described in Section
11.3, Section 11.5.2 or Section 11.5.4) related to the Research, Development,
Manufacture or Commercialization of Products or any non-public information
included in the Vertex Technology; provided, that where reasonably possible,
CRISPR will provide Vertex with an advance copy of such publication if such
publication is [***].

 

11.5.4.

Product Disclosures.  The Parties will, from time to time, discuss in good faith
and endeavor to agree upon high-level talking points with respect to the status
and progress of the Products for public disclosure.  Notwithstanding anything to
the contrary in this Section 11.5, following any such agreement, nothing herein
shall prohibit CRISPR from including such high-level talking points in any
public announcement, presentation, publication or other public disclosure.

ARTICLE 12.
MISCELLANEOUS

 

12.1.

Assignment.  Neither this Agreement nor any interest hereunder will be
assignable by either Party without the prior written consent of the other Party,
except as follows: (a) Vertex, and subject to Section 12.2, CRISPR, may, subject
to the terms of this Agreement, assign its rights and obligations under this
Agreement by way of sale of itself or the sale of the portion of such Party’s
business to which this Agreement relates, through merger, sale of assets or sale
of stock or ownership interest; provided that such sale is not primarily for the
benefit of its creditors; and (b) either Party may assign, in whole or in part,
its rights and/or obligations under this Agreement to any of its Affiliates;
provided that such Party will remain liable for all of its rights and
obligations under this Agreement.  An assigning Party will promptly notify the
other Party of any assignment or transfer under the provisions of this
Section 12.1.  This Agreement will be binding upon the successors and permitted
assigns of the Parties and the name of a Party appearing herein will be deemed
to include the names of such Party’s successors and permitted assigns to the
extent necessary to carry out the intent of this Agreement.  Any assignment not
in accordance with this Section 12.1 will be void.

57

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

12.2.

Change of Control of CRISPR.  

 

12.2.1.

Notification.  CRISPR will notify Vertex in writing promptly (and in any event
within [***] Business Days) following the execution of a definitive agreement by
CRISPR that could reasonably be expected to result in a Change of Control of
CRISPR.

 

12.2.2.

Effects of Change of Control of CRISPR.  If, during the Agreement Term, CRISPR
undergoes a Change of Control to a Competitor, then upon the effective date of
such Change of Control [***].  

 

12.3.

Force Majeure.  Each Party will be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by Force Majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party.  Such excuse will be continued so long as
the condition constituting Force Majeure continues and the nonperforming Party
uses Commercially Reasonable Efforts to remove the condition.  

 

12.4.

Representation by Legal Counsel.  Each Party hereto represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in the drafting hereof.  In interpreting and applying
the terms and provisions of this Agreement, the Parties agree that no
presumption will exist or be implied against the Party that drafted such terms
and provisions.

 

12.5.

Notices.  All notices which are required or permitted hereunder will be in
writing and sufficient if delivered personally, sent by nationally-recognized
overnight courier or sent by electronic mail, confirmation of receipt requested,
addressed as follows:

If to Vertex:

Vertex Pharmaceuticals Incorporated

Attn: Business Development

50 Northern Avenue

Boston, Massachusetts 02110

E-mail: [***]

 

with a copy to:

Vertex Pharmaceuticals Incorporated

Attn: Corporate Legal

50 Northern Avenue

Boston, Massachusetts 02110

E-mail: [***]

 

and:

Ropes & Gray LLP

Attn: [***]

Prudential Tower

800 Boylston Street

Boston, Massachusetts 02199-3600

E-mail: [***]

 

58

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

If to CRISPR:

CRISPR Therapeutics AG
Attn: Chief Executive Officer
Baarerstrasse 14

6300 Zug

Switzerland

E-mail: [***]

with a copy to:

 

CRISPR Therapeutics AG
Attn: General Counsel
Baarerstrasse 14

6300 Zug

Switzerland

E-mail: [***]

 

and:

Goodwin Procter LLP

Attn: [***]

100 Northern Avenue

Boston, Massachusetts 02210

E-mail: [***]

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  In addition,
each Party will deliver a courtesy copy to the other Party’s Alliance Manager
concurrently with such notice.  Any such notice will be deemed to have been
given: (a) when delivered if personally delivered on a Business Day (or, if
delivered or sent on a non-Business Day, then on the next Business Day); (b) on
receipt if sent by overnight courier; or (c) when confirmation of receipt is
sent, if sent by electronic mail.  

 

12.6.

Amendment.  No amendment, modification or supplement of any provision of this
Agreement will be valid or effective unless made in writing and signed by a duly
authorized officer of each of Vertex and CRISPR.

 

12.7.

Waiver.  No provision of this Agreement will be waived by any act, omission or
knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.  The waiver by either of Vertex or CRISPR of any breach of
any provision hereof by the other Party will not be construed to be a waiver of
any succeeding breach of such provision or a waiver of the provision itself.    

59

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

12.8.

Severability.  If any clause or portion thereof in this Agreement is for any
reason held to be invalid, illegal or unenforceable, the same will not affect
any other portion of this Agreement, as it is the intent of the Parties that
this Agreement will be construed in such fashion as to maintain its existence,
validity and enforceability to the greatest extent possible.  In any such event,
this Agreement will be construed as if such clause of portion thereof had never
been contained in this Agreement, and there will be deemed substituted therefor
such provision as will most nearly carry out the intent of the Parties as
expressed in this Agreement to the fullest extent permitted by Applicable Law.

 

12.9.

Descriptive Headings.  The descriptive headings of this Agreement are for
convenience only and will be of no force or effect in construing or interpreting
any of the provisions of this Agreement.

 

12.10.

Export Control.  This Agreement is made subject to any restrictions concerning
the export of products or technical information from the United States of
America or other countries that may be imposed upon or related to CRISPR or
Vertex from time to time.  Each Party agrees that it will not export, directly
or indirectly, any technical information acquired from the other Party under
this Agreement or any products using such technical information to a location or
in a manner that at the time of export requires an export license or other
governmental approval, without first obtaining the written consent to do so from
the appropriate Governmental Authority.

 

12.11.

Governing Law.  This Agreement, and all claims arising under or in connection
therewith, will be governed by and interpreted in accordance with the
substantive laws of The Commonwealth of Massachusetts, without regard to
conflict of law principles thereof.  

 

12.12.

Entire Agreement.  This Agreement, together with the Other CRISPR-Vertex
Agreements, constitutes and contains the complete, final and exclusive
understanding and agreement of the Parties and cancels and supersedes any and
all prior negotiations, correspondence, understandings and agreements, whether
oral or written, between the Parties respecting the subject matter hereof and
thereof, including those certain Letter Agreements between Vertex and CRISPR
dated March 7, 2019 and April 30, 2019, which are hereby superseded and replaced
in their entirety as of the Execution Date, and any Confidential Information
disclosed by the Parties under such agreements will be treated in accordance
with the provisions of ARTICLE 11.  

 

12.13.

Independent Contractors.  Both Parties are independent contractors under this
Agreement.  Nothing herein contained will be deemed to create an employment,
agency, joint venture or partnership relationship between the Parties hereto or
any of their agents or employees, or any other legal arrangement that would
impose liability upon one Party for the act or failure to act of the other
Party.  Neither Party will have any express or implied power to enter into any
contracts or commitments or to incur any liabilities in the name of, or on
behalf of, the other Party, or to bind the other Party in any respect
whatsoever.

 

12.14.

Interpretation.  Except where the context expressly requires otherwise, (a) the
use of any gender herein will be deemed to encompass references to either or
both genders, and the use of the singular will be deemed to include the plural
(and vice versa), (b) the words “include,” “includes” and “including” will be
deemed to be followed by the phrase “without limitation,” (c) the word “will”
will be construed to have the same meaning and effect as the word “shall,”
(d) any definition of or reference to any agreement, instrument or other
document herein will be construed as referring to such agreement, instrument or
other document as from time to

60

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (e) any
reference herein to any Person will be construed to include the Person’s
successors and assigns, (f) the words “herein,” “hereof” and “hereunder,” and
words of similar import, will be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to Sections, Schedules or Exhibits will be construed to refer to Sections,
Schedules or Exhibits of this Agreement, and references to this Agreement
include all Schedules and Exhibits hereto, (h) the word “notice” will mean
notice in writing (whether or not specifically stated) and will include notices,
consents, approvals and other written communications contemplated under this
Agreement, (i) provisions that require that a Party, the Parties or any
committee hereunder “agree,” “consent” or “approve” or the like will require
that such agreement, consent or approval be specific and in writing, whether by
written agreement, letter, approved minutes or otherwise (but excluding e-mail
and instant messaging), (j) references to any specific law, rule or regulation,
or article, section or other division thereof, will be deemed to include the
then-current amendments thereto or any replacement or successor law, rule or
regulation thereof, and (k)  the term “or” will be interpreted in the inclusive
sense commonly associated with the term “and/or.”

 

12.15.

No Third Party Rights or Obligations.  No provision of this Agreement will be
deemed or construed in any way to result in the creation of any rights or
obligations in any Person not a Party to this Agreement.

 

12.16.

Further Actions.  Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

12.17.

Counterparts.  This Agreement may be executed in two counterparts, each of which
will be an original and both of which will constitute together the same
document.  Counterparts may be signed and delivered by facsimile or digital
transmission (.pdf), each of which will be binding when received by the
applicable Party.

[SIGNATURE PAGE FOLLOWS]

* - * - * - *

 

 

 

 

61

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized as of the Execution Date.

VERTEX PHARMACEUTICALS INCORPORATED

CRISPR THERAPEUTICS AG

 

By: /s/ Jeffrey Leiden _____________________

 

By: /s/ Rodger Novak___________________

Name: Jeffrey Leiden

Title: Chairman, President and Chief Executive Officer

Name: Rodger Novak

Title: President

 

 

 

 

[Signature Page to Strategic Collaboration and License Agreement]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule A

[***] Arbitration Procedures

[***]




 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule B

 

CRISPR In-License Agreements

 

[***]

 

 

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule C

DM1 Guide Milestone Criteria

 

[***]

 

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule D-1

Initial DM1 Guide Research Plan

[***]

 

 

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule D-2

DM1 Guide Research Plan Budget

 

[***]

 

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule E

Subcontractors

[***]

 

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule F

CRISPR Background Know-How
(as of the Execution Date)

[***]

 

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule G

[***] Patents

 

[***]

 

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule H

CRISPR Disclosures

[***]

 